



Exhibit 10.3

                                                    
AMENDED AND RESTATED
CREDIT, SECURITY AND GUARANTY AGREEMENT,
dated as of August 30, 2013,
by and among


ALPHATEC HOLDINGS, INC.,
ALPHATEC SPINE, INC.,
ALPHATEC INTERNATIONAL LLC, and
ALPHATEC PACIFIC, INC.,
each as a Borrower, and collectively as Borrowers,


the other Credit Parties party hereto,


MIDCAP FUNDING IV, LLC,
as Administrative Agent and as a Lender,
and
THE ADDITIONAL LENDERS
FROM TIME TO TIME PARTY HERETO
[atec-midcapimage.jpg]
                                                    

1
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
 
 
ARTICLE 1 - DEFINITIONS
1


 
Section 1.1
Certain Defined Terms
1


 
Section 1.2
Accounting Terms and Determinations
22


 
Section 1.3
Other Definitional and Interpretive Provisions
22


 
Section 1.4
Time is of the Essence
22


ARTICLE 2 - LOANS
23


 
Section 2.1
Loans
23


 
Section 2.2
Interest, Interest Calculations and Certain Fees
27


 
Section 2.3
Notes
29


 
Section 2.4
[Reserved]
29


 
Section 2.5
[Reserved]
29


 
Section 2.6
General Provisions Regarding Payment; Loan Account
29


 
Section 2.7
Maximum Interest
30


 
Section 2.8
Taxes; Capital Adequacy
30


 
Section 2.9
Appointment of Borrower Representative
32


 
Section 2.10
Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation
32


 
Section 2.11
Collections and Lockbox Account
34


 
Section 2.12
Termination; Restriction on Termination
36


ARTICLE 3 - REPRESENTATIONS AND WARRANTIES
36


 
Section 3.1
Existence and Power
36


 
Section 3.2
Organization and Governmental Authorization; No Contravention
37


 
Section 3.3
Binding Effect
37


 
Section 3.4
Capitalization
37


 
Section 3.5
Financial Information
37


 
Section 3.6
Litigation
37


 
Section 3.7
Ownership of Property
38


 
Section 3.8
No Default
38


 
Section 3.9
Labor Matters
38


 
Section 3.10
Regulated Entities
38


 
Section 3.11
Margin Regulations
38


 
Section 3.12
Compliance With Laws; Anti-Terrorism Laws
38


 
Section 3.13
Taxes
39


 
Section 3.14
Compliance with ERISA
39


 
Section 3.15
Consummation of Operative Documents; Brokers
40


 
Section 3.16
Related Transactions
40


 
Section 3.17
Material Contracts
40


 
Section 3.18
Compliance with Environmental Requirements; No Hazardous Materials
40


 
Section 3.19
Intellectual Property
40




Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



 
Section 3.20
Solvency
41


 
Section 3.21
Full Disclosure
41


 
Section 3.22
Interest Rate
41


 
Section 3.23
Subsidiaries
41


ARTICLE 4 - AFFIRMATIVE COVENANTS
41


 
Section 4.1
Financial Statements and Other Reports
41


 
Section 4.2
Payment and Performance of Obligations
42


 
Section 4.3
Maintenance of Existence
43


 
Section 4.4
Maintenance of Property; Insurance
43


 
Section 4.5
Compliance with Laws and Material Contracts
44


 
Section 4.6
Inspection of Property, Books and Records
44


 
Section 4.7
Use of Proceeds
44


 
Section 4.8
Estoppel Certificates
44


 
Section 4.9
Notices of Litigation and Defaults
45


 
Section 4.10
Hazardous Materials; Remediation
45


 
Section 4.11
Further Assurances
45


 
Section 4.12
[Reserved]
47


 
Section 4.13
Power of Attorney
47


 
Section 4.14
Borrowing Base Collateral Administration
47


 
Section 4.15
Payment of Dividends
48


ARTICLE 5 - NEGATIVE COVENANTS
48


 
Section 5.1
Debt; Contingent Obligations
48


 
Section 5.2
Liens
48


 
Section 5.3
Restricted Distributions
48


 
Section 5.4
Restrictive Agreements
48


 
Section 5.5
Payments and Modifications of Subordinated Debt
49


 
Section 5.6
Consolidations, Mergers and Sales of Assets; Change in Control
49


 
Section 5.7
Purchase of Assets, Investments
49


 
Section 5.8
Transactions with Affiliates
49


 
Section 5.9
Modification of Organizational Documents
49


 
Section 5.10
Modification of Certain Agreements
50


 
Section 5.11
Conduct of Business
50


 
Section 5.12
Lease Payments
50


 
Section 5.13
Limitation on Sale and Leaseback Transactions
50


 
Section 5.14
Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts
50


 
Section 5.15
Compliance with Anti-Terrorism Laws
50


ARTICLE 6 - FINANCIAL COVENANTS
51


 
Section 6.1
Additional Defined Terms
51


 
Section 6.2
Fixed Charge Coverage Ratio
51


 
Section 6.3
Senior Leverage Ratio
51


 
Section 6.4
Evidence of Compliance
52




3
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



ARTICLE 7 - CONDITIONS
52


 
Section 7.1
Conditions to Closing
52


 
Section 7.2
Conditions to Each Loan
52


 
Section 7.3
Searches
53


 
Section 7.4
Post-Closing Requirements
53


ARTICLE 8 - REGULATORY MATTERS
53


 
Section 8.1
Healthcare Permits
53


 
Section 8.2
FDA Regulatory Matters
54


ARTICLE 9 - SECURITY AGREEMENT
56


 
Section 9.1
Generally
56


 
Section 9.2
Representations and Warranties and Covenants Relating to Collateral
56


ARTICLE 10 - EVENTS OF DEFAULT
59


 
Section 10.1
Events of Default
59


 
Section 10.2
Acceleration and Suspension or Termination of Revolving Loan Commitment
61


 
Section 10.3
UCC Remedies
61


 
Section 10.4
[Reserved]
63


 
Section 10.5
Default Rate of Interest
63


 
Section 10.6
Setoff Rights
63


 
Section 10.7
Application of Proceeds
63


 
Section 10.8
Waivers
64


 
Section 10.9
Injunctive Relief
66


 
Section 10.10
Marshalling; Payments Set Aside
66


ARTICLE 11 - AGENT
66


 
Section 11.1
Appointment and Authorization
66


 
Section 11.2
Agent and Affiliates
66


 
Section 11.3
Action by Agent
66


 
Section 11.4
Consultation with Experts
67


 
Section 11.5
Liability of Agent
67


 
Section 11.6
Indemnification
67


 
Section 11.7
Right to Request and Act on Instructions
67


 
Section 11.8
Credit Decision
68


 
Section 11.9
Collateral Matters
68


 
Section 11.10
Agency for Perfection
68


 
Section 11.11
Notice of Default
68


 
Section 11.12
Assignment by Agent; Resignation of Agent; Successor Agent
69


 
Section 11.13
Payment and Sharing of Payment
69


 
Section 11.14
Right to Perform, Preserve and Protect
72


 
Section 11.15
Additional Titled Agents
72


 
Section 11.16
Amendments and Waivers
72


 
Section 11.17
Assignments and Participations
73




4
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



 
Section 11.18
Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist
75


 
Section 11.19
Buy-Out Upon Refinancing
76


 
Section 11.20
Definitions
76


ARTICLE 12 - MISCELLANEOUS
77


 
Section 12.1
Survival
77


 
Section 12.2
No Waivers
77


 
Section 12.3
Notices
78


 
Section 12.4
Severability
78


 
Section 12.5
Headings
78


 
Section 12.6
Confidentiality
78


 
Section 12.7
Waiver of Consequential and Other Damages
79


 
Section 12.8
GOVERNING LAW; SUBMISSION TO JURISDICTION
79


 
Section 12.9
WAIVER OF JURY TRIAL
80


 
Section 12.10
Publication; Advertisement
80


 
Section 12.11
Counterparts; Integration
80


 
Section 12.12
No Strict Construction
81


 
Section 12.13
Lender Approvals
81


 
Section 12.14
Expenses; Indemnity
81


 
Section 12.15
[Reserved]
82


 
Section 12.16
Reinstatement
82


 
Section 12.17
Successors and Assigns
82


 
Section 12.18
USA PATRIOT Act Notification
82


 
Section 12.19
Existing Agreements Superseded; Exhibits and Schedules
83


ARTICLE 13 - GUARANTY
83


 
Section 13.1
Guaranty
83


 
Section 13.2
Payment of Amounts Owed
83


 
Section 13.3
Certain Waivers by Guarantor
84


 
Section 13.4
Guarantor's Obligations Not Affected by Modifications of Financing Documents
85


 
Section 13.5
Reinstatement; Deficiency
86


 
Section 13.6
Subordination of Borrowers' Obligations to Guarantors; Claims in Bankruptcy
86


 
Section 13.7
Maximum Liability
87


 
Section 13.8
Guarantor's Investigation
87


 
Section 13.9
Termination
87












5
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT
THIS AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT (as the same
may be amended, supplemented, restated or otherwise modified from time to time,
the “Agreement”) is dated as of August 30, 2013, by and among ALPHATEC HOLDINGS,
INC., a Delaware corporation, ALPHATEC SPINE, INC., a California corporation,
ALPHATEC INTERNATIONAL LLC, a Delaware limited liability company, ALPHATEC
PACIFIC, INC. (also known as Kabushiki-Kaisha Alphatec Pacific), a Japanese
company, and each additional borrower that may hereafter be added to this
Agreement (each individually as a “Borrower”, and collectively as “Borrowers”),
the other Credit Parties listed on the signature pages hereof, MIDCAP FUNDING
IV, LLC, a Delaware limited liability company, individually as a Lender, and as
Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender.
RECITALS
WHEREAS, Borrowers, Agent and certain Lenders are parties to that certain
Credit, Security and Guaranty Agreement, dated as of June 7, 2012, as amended by
that certain First Amendment to Credit, Security and Guaranty Agreement, dated
as of February 26, 2013 (as so amended, and as otherwise amended, supplemented
or otherwise modified prior to the date hereof, the “Original Credit
Agreement”), pursuant to which Agent and certain Lenders agreed to make certain
financing facilities available to Borrowers, including a revolving loan in the
maximum principal amount of Forty Million Dollars ($40,000,000);
WHEREAS, in connection with the continued working capital and other needs of
Borrowers and the other Credit Parties, Borrowers and the other Credit Parties
have requested, among other things, that Agent and Lenders (i) make available to
Borrowers a new term loan facility in the original principal amount of Thirty
Three Million Dollars ($33,000,000), (ii) continue to make Revolving Loans to
Borrowers, and (iii) amend certain other covenants and provisions of the
Original Credit Agreement; and
WHEREAS, Agent and Lenders have agreed to the requests of Borrowers and the
other Credit Parties on the terms and conditions set forth herein and in the
other Financing Documents.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend and restate the Original Credit
Agreement in its entirety as follows:



Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Article 1- DEFINITIONS


Section 1.1    Certain Defined Terms. The following terms have the following
meanings:
“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).
“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.
“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.
“Agent” means MidCap IV, in its capacity as administrative agent for itself and
for Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors of MidCap IV in such capacity.
“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
“Affiliated Financing Documents” means any credit, loan, letter of credit or
related documents which are, by their terms and by the terms of this Agreement,
cross-defaulted with the Financing Documents, and for which a Credit Party
hereunder is liable or contingently liable for payment or as security for which
a Credit Party hereunder has pledged, assigned or subjected any assets to the
Agent, a Lender or an Affiliate of the Agent or a Lender.
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

7
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



“Applicable Margin” means, (a) with respect to Revolving Loans and all other
obligations (other than Term Loans), six percent (6.00%) and (b) with respect to
the Term Loans, eight percent (8.00%).
“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.
“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.
“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.
“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.
“Borrower” and “Borrowers” mean the entities described in the first paragraph of
this Agreement and each of their successors and permitted assigns.
“Borrower Representative” means Holdings, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9.
“Borrowing Base” means:
(a)    the product of (i) [***] multiplied by (ii) the aggregate net amount at
such time of the Domestic Eligible Accounts; plus
(b)    [***] multiplied by the lesser of: (i) Orderly Liquidation Value of the
Domestic Eligible Inventory, or (ii) the value of the Domestic Eligible
Inventory valued at the lower of first-in-first-out cost or market cost, after
factoring in all rebates, discounts and other incentives or rewards associated
with the purchase of the applicable Domestic Eligible Inventory; minus

8
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(c)    the amount of any reserves and/or adjustments maintained by Borrowers in
accordance with Section 4.14(f) hereof or otherwise provided for in this
Agreement.
“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.
“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.
“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of any
Borrower (or other securities convertible into such voting stock) representing
40% or more of the combined voting power of all voting stock of any Borrower, or
(b) Holdings ceases to own, directly or indirectly, 100% of the capital stock of
any of its Subsidiaries; or (c) any “Change of Control”, “Change in Control”, or
terms of similar import under any document or instrument governing or relating
to Debt of or equity in such Person. As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.
“Commitment Annex” means Annex A to this Agreement.
“Commitment Expiry Date” means August 30, 2016.
“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.
“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter

9
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



of credit issued for the account of such Person or as to which such Person is
otherwise liable for the reimbursement of any drawing; (c) [Reserved]; (d) to
make take-or-pay or similar payments if required regardless of nonperformance by
any other party or parties to an agreement; or (e) for any obligations of
another Person pursuant to any Guarantee or pursuant to any agreement to
purchase, repurchase or otherwise acquire any obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to preserve the solvency, financial condition or level of
income of another Person. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so Guaranteed or otherwise supported or, if not
a fixed and determinable amount, the maximum amount so Guaranteed or otherwise
supported.
“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.
“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Credit Party to Agent, in form and substance satisfactory
to the Agent, as amended and in effect from time to time.
“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment or Term Loan Commitment that remains outstanding; provided, however,
that no Credit Exposure shall be deemed to exist solely due to the existence of
contingent indemnification liability, absent the assertion of a claim, or the
known existence of a claim reasonably likely to be asserted, with respect
thereto.
“Credit Party” means any Guarantor hereunder or under any other Guarantee of the
Obligations or any part thereof, any Borrower and any other Person (other than
Agent, a Lender or a participant of a Lender), whether now existing or hereafter
acquired or formed, that becomes obligated as a borrower, guarantor, surety,
indemnitor, pledgor, assignor or other obligor under any Financing Document; and
“Credit Parties” means all such Persons, collectively.
“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) “earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (i) all Debt of others
Guaranteed by such Person, (j) off-balance sheet liabilities and/or Pension Plan
or Multiemployer Plan liabilities of such Person, (k) obligations arising under
non-compete agreements, and (l) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business. Without duplication of any of the
foregoing, Debt of Borrowers shall include any and all Loans.
“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

10
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.
“Deposit Account Control Agreement” means: (a) an agreement, in form and
substance satisfactory to Agent, among Agent, any Credit Party and each
financial institution in which such Credit Party maintains a Deposit Account,
which agreement provides that (x) such financial institution shall comply with
instructions originated by Agent directing disposition of the funds in such
Deposit Account without further consent by the applicable Borrower, and (y) such
financial institution shall agree that it shall have no Lien on, or right of
setoff or recoupment against, such Deposit Account or the contents thereof,
other than in respect of usual and customary service fees and returned items for
which Agent has been given value, in each such case expressly consented to by
Agent, and containing such other terms and conditions as Agent may require,
including that Agent has a perfected Lien in each such Deposit Account and as to
any such agreement pertaining to any Lockbox Account, providing that such
financial institution shall wire, or otherwise transfer, in immediately
available funds, on a daily basis to the Payment Account all funds received or
deposited into such Lockbox or Lockbox Account or (b) with respect to financial
institution incorporated or organized under the laws of a jurisdiction other
than the United States or any state or other political subdivision thereof, an
agreement, in form and substance satisfactory to Agent, among Agent, any Credit
Party and such financial institution substantially similar to the agreement
described in clause (a) above.
“Dollars” or “$” means the lawful currency of the United States.
“Domestic Eligible Account” means, subject to the criteria below, an Account of
a US Credit Party, which (i) was generated in the Ordinary Course of Business,
(ii) was generated originally in the name of a US Credit Party and not acquired
via assignment or otherwise, (iii) [reserved], and (iv) Agent, in its good faith
credit judgment and discretion, deems to be a Domestic Eligible Account. The net
amount of a Domestic Eligible Account at any time shall be (a) the face amount
of such Account as originally billed minus all cash collections and other
proceeds of such Account received from or on behalf of the Account Debtor
thereunder as of such date and any and all returns, rebates, discounts (which
may, at Agent’s option, be calculated on shortest terms), credits, allowances or
excise taxes of any nature at any time issued, owing, claimed by Account
Debtors, granted, outstanding or payable in connection with such Accounts at
such time, and (b) adjusted by applying percentages (known as “liquidity
factors”) by payor and/or payor class based upon the applicable Borrower’s
actual recent collection history for each such payor and/or payor class in a
manner consistent with Agent’s underwriting practices and procedures. Such
liquidity factors may be adjusted by Agent from time to time as warranted by
Agent’s underwriting practices and procedures and using Agent’s good faith
credit judgment. Without limiting the generality of the foregoing, no Account
shall be a Domestic Eligible Account if:
(a)    the Account remains unpaid more than one hundred and fifty (150) days
past the claim or invoice date (but in no event more than one hundred and eighty
(180) days after the applicable goods or services have been rendered or
delivered);
(b)    the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment), or the applicable US Credit Party is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;

11
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(c)    if the Account arises from the sale of goods, any part of any goods the
sale of which has given rise to the Account has been returned, rejected, lost,
or damaged (but only to the extent that such goods have been so returned,
rejected, lost or damaged);
(d)    if the Account arises from the sale of goods, the sale was not an
absolute, bona fide sale, or the sale was made on consignment or on approval or
on a sale-or-return or bill-and-hold or progress billing basis, or the sale was
made subject to any other repurchase or return agreement, or the goods have not
been shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;
(e)    if the Account arises from the performance of services, the services have
not actually been performed or the services were undertaken in violation of any
Law or the Account represents a progress billing for which services have not
been fully and completely rendered;
(f)    the Account is subject to a Lien other than a Permitted Lien, or Agent
does not have a continuing first priority Lien on such Account;
(g)    the Account is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment, unless such Chattel Paper or Instrument has
been delivered to Agent;
(h)    the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if
the Account Debtor holds any Debt of a Credit Party;
(i)    more than forty percent (40%) of the aggregate balance of all Accounts
owing from the Account Debtor obligated on the Account are ineligible under
subclause (a) above (in which case all Accounts from such Account Debtor shall
be ineligible);
(j)    without limiting the provisions of clause (i) above, fifty percent (50%)
or more of the aggregate unpaid Accounts from the Account Debtor obligated on
the Account are not deemed Domestic Eligible Accounts under this Agreement for
any reason;
(k)    the total unpaid Accounts of the Account Debtor obligated on the Account
exceed twenty percent (20%) of the net amount of all Domestic Eligible Accounts
owing from all Account Debtors (but only the amount of the Accounts of such
Account Debtor exceeding such twenty percent (20%) limitation shall be
considered ineligible);
(l)    any covenant, representation or warranty contained in the Financing
Documents with respect to such Account has been breached in any respect;
(m)    the Account is unbilled for more than thirty (30) days after the date of
service or has not been invoiced to the Account Debtor within thirty (30) days
after the date of service in accordance with the procedures and requirements of
the applicable Account Debtor; provided, however, that Accounts that are
unbilled or not invoiced shall be properly recorded on Borrowers’ accounting
systems at all times; and provided, further, for the avoidance of doubt, that
Accounts that are unbilled for thirty (30) or fewer days from the date of
service shall not be ineligible pursuant to this clause (m);
(n)    the Account is an obligation of an Account Debtor that is the federal,
state or local government or any political subdivision thereof, unless Agent has
agreed to the contrary in writing and Agent has received from the Account Debtor
the acknowledgement of Agent’s notice of assignment of such obligation pursuant
to this Agreement;

12
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(o)    the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or the Account is an Account as to which
any facts, events or occurrences exist which could reasonably be expected to
impair the validity, enforceability or collectability of such Account or reduce
the amount payable or delay payment thereunder;
(p)    [Reserved];
(q)    the Account is payable in a currency other than United States dollars;
(r)    the Account Debtor is an individual;
(s)    the US Credit Party owning such Account has not signed and delivered to
Agent notices, in the form requested by Agent, directing the Account Debtors to
make payment to the applicable Lockbox Account;
(t)    the Account includes late charges or finance charges (but only such
portion of the Account shall be ineligible); or
(u)    the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien.
“Domestic Eligible Inventory” means Inventory owned by a US Credit Party and
acquired and dispensed by such US Credit Party in the Ordinary Course of
Business that Agent, in its good faith credit judgment and discretion, deems to
be Domestic Eligible Inventory. Without limiting the generality of the
foregoing, no Inventory shall be Domestic Eligible Inventory if:
(a)    such Inventory is not owned by a US Credit Party free and clear of all
Liens and rights of any other Person (including the rights of a purchaser that
has made progress payments and the rights of a surety that has issued a bond to
assure such US Credit Party’s performance with respect to that Inventory);
(b)    such Inventory is placed on consignment or is in transit;
(c)    such Inventory is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent;
(d)    such Inventory is excess, obsolete, unsalable, shopworn, seconds,
damaged, unfit for sale, unfit for further processing, is of substandard quality
or is not of good and merchantable quality, free from any defects;
(e)    such Inventory consists of marketing materials, display items or packing
or shipping materials, manufacturing supplies or Work In Process;
(f)    such Inventory is not subject to a first priority Lien in favor of Agent;
(g)    such Inventory consists of goods that can be transported or sold only
with licenses that are not readily available or of any substances defined or
designated as hazardous or toxic waste,

13
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



hazardous or toxic material, hazardous or toxic substance, or similar term, by
any environmental law or any Governmental Authority applicable to US Credit
Parties or their business, operations or assets;
(h)    such Inventory is not covered by casualty insurance acceptable to Agent;
(i)    any covenant, representation or warranty contained in the Financing
Documents with respect to such Inventory has been breached in any material
respect;
(j)    such Inventory is located (i) outside of the continental United States,
or (ii) on premises where the aggregate amount of all Inventory (valued at cost)
of US Credit Parties located thereon is less than $50,000;
(k)    such Inventory is located on premises with respect to which Agent has not
received a landlord, warehouseman, bailee or mortgagee letter acceptable in form
and substance to Agent;
(l)    such Inventory consists of (i) discontinued items, (ii) slow-moving or
excess items held in inventory, or (iii) used items held for resale;
(m)    such Inventory does not consist of finished goods provided, however that
stainless steel, titanium or polyetheretherketone shall not be ineligible
pursuant to this clause (m);
(n)    such Inventory does not meet all standards imposed by any Governmental
Authority, including with respect to its production, acquisition or importation
(as the case may be);
(o)    such Inventory has an expiration date within the next three (3) months;
(p)    [Reserved];
(q)    such Inventory is held for rental or lease by or on behalf of US Credit
Parties; or
(r)    such Inventory is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third parties, which agreement
prohibits or unreasonably restricts the ability of Agent or any Lender to sell
or otherwise dispose of such Inventory.
Agent and Borrowers agree that Inventory shall be subject to periodic appraisal
by Agent and that valuation of Inventory shall be subject to adjustment pursuant
to the results of such appraisal. Notwithstanding the foregoing, the valuation
of Inventory shall be subject to any legal limitations on sale and transfer of
such Inventory.
“Domestic Subsidiary” means any Subsidiary of Holdings incorporated or organized
under the laws of the United States or any state or other political subdivision
thereof.
“Draw Period Termination Date” means May 30, 2014.
“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or

14
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



impose liability or standards of conduct concerning medical waste or medical
products, equipment or supplies), safety or clean-up that apply to any Borrower
and relate to Hazardous Materials, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), the Resource Conservation and Recovery Act of 1976 (42
U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et
seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning
and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational
Safety and Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based
Paint Hazard Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or
local laws, any amendments thereto, and the regulations promulgated pursuant to
said laws, together with all amendments from time to time to any of the
foregoing and judicial interpretations thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.
“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.
“Event of Default” has the meaning set forth in Section 10.1.
“FDA” means the U.S. Food and Drug Administration.
“Fee Letter” means, collectively, one or more letter agreements between Agent
and Borrower relating to fees payable to Agent, for its own account, in
connection with this Agreement and/or any other Financing Document and/or
amendment to any of the foregoing, including the Amended and Restated Fee
Letter, dated as of the date hereof, between Agent and Borrowers.
“Financing Documents” means this Agreement, any Notes, the Security Documents,
the Fee Letter, any Borrowing Base Certificate, any subordination or
intercreditor agreement pursuant to which any Debt and/or any Liens securing
such Debt is subordinated to all or any portion of the Obligations and all other
certificates, documents, instruments and agreements related to the Obligations
and heretofore executed, executed concurrently herewith or executed at any time
and from time to time hereafter, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.
“Fiscal Quarter” means each three fiscal month period ending on March 31, June
30, September 30 or December 31.
“Foreign Subsidiary” means any Subsidiary of Holdings that is not a Domestic
Subsidiary.
“French Subsidiary” means each of Scient’x S.A.S. and Surgiview, S.A.S.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or, for any

15
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Foreign Subsidiary, agencies with similar functions of comparable stature and
authority within such foreign jurisdiction), which are applicable to the
circumstances as of the date of determination.
“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.
“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, this Agreement as a Guarantor or any Guarantee of
any portion of the Obligations. As of the Closing Date, each of the Persons
listed on Exhibit A attached hereto and made a part hereof are Guarantors.
“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A.
§ 9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

16
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.
“Healthcare Laws” means all applicable Laws relating to the possession, control,
warehousing, marketing, sale, distribution procurement, development,
manufacture, production, analysis, dispensing, importation, exportation, use,
handling, quality, or promotion of any drug, medical device, food, dietary
supplement, or other product (including, without limitation, any ingredient or
component of the foregoing products) subject to regulation under the Federal
Food, Drug, and Cosmetic Act and similar state and foreign laws, controlled
substances laws, pharmacy laws, or consumer product safety laws, and all Laws
pertaining to patient healthcare, patient healthcare information, rate setting,
equipment, personnel, operating policies, fee splitting, or the like, as such
Laws may be amended from time to time.
“Healthcare Permit” means a Permit (a) issued or required under Healthcare Laws
applicable to the business of any Borrower or any of its Subsidiaries or
necessary in the possession, ownership, warehousing, marketing, promoting, sale,
labeling, furnishing, distribution or delivery of goods or services under
Healthcare Laws applicable to the business of any Borrower or any of its
Subsidiaries, and/or (b) issued or required under Healthcare Laws applicable to
the ownership or operation of any business location of a Borrower.
“Holdings” mean Alphatec Holdings, Inc., a Delaware corporation.
“Instrument” means “instrument”, as defined in Article 9 of the UCC.
“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefore, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.
“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.
“Inventory” means “inventory” as defined in Article 9 of the UCC.
“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.
“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits,

17
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



governmental agreements and governmental restrictions, whether now or hereafter
in effect, which are applicable to any Credit Party in any particular
circumstance. “Laws” includes, without limitation, Healthcare Laws and
Environmental Laws.
“Lender” means each of (a) each of MCF and MidCap IV, in its capacity as a
lender hereunder, (b) each other Person party hereto in its capacity as a lender
hereunder, (c) each other Person that becomes a party hereto as Lender pursuant
to Section 11.17, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing.
“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) (i) one percent (1.5%) with respect to a Term Loan and (ii) zero
percent (0%) with respect to a Revolving Loan, and (b) the rate determined by
Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (i) the
Base LIBOR Rate for the Interest Period, by (ii) the sum of one minus the daily
average during such Interest Period of the aggregate maximum reserve requirement
(expressed as a decimal) then imposed under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.
“Loan Account” has the meaning set forth in Section 2.6(b).
“Loan(s)” means the Term Loans, the Revolving Loans and each and every advance
under the Term Loan, or any combination of the foregoing, as the context may
require. All references herein to the “making” of a Loan or words of similar
import shall mean, with respect to the Term Loan, the making of any advance in
respect of a Term Loan.
“Lockbox” has the meaning set forth in Section 2.11.
“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).
“Lockbox Bank” has the meaning set forth in Section 2.11.
“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, (a) a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations, business, properties or prospects of any
of the Credit Parties, (ii) the rights and remedies of Agent or Lenders under
any Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (iii) the
legality, validity or enforceability of any Financing Document, (iv) the
existence, perfection or priority of any security interest granted in any
Financing Document, (v) the value of any material

18
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Collateral, or (vi) the use or scope of any Healthcare Permits; or (b) an
impairment to the likelihood that any Domestic Eligible Accounts in general will
be collected and paid in the Ordinary Course of Business of any Borrower and
upon the same schedule and with the same frequency as such Borrowers’ recent
collections history.
“Material Contracts” has the meaning set forth in Section 3.17.
“Maximum Lawful Rate” has the meaning set forth in Section 2.7.
“MCF” means MidCap Financial, LLC, and its successors and assigns.
“MidCap IV” means MidCap Funding IV, LLC, and its successors and assigns.
“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.
“Notes” has the meaning set forth in Section 2.3.
“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.
“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operative Documents” means the Financing Documents, Subordinated Debt
Documents, and any documents effecting any purchase or sale or other transaction
that is closing contemporaneously with the closing of the financing under this
Agreement on the Closing Date.
“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices.
“Orderly Liquidation Value” means the net amount (after all costs of sale),
expressed in terms of money, which Agent, in its good faith discretion,
estimates can be realized from a sale, as of a specific date, given a reasonable
period to find a purchaser(s), with the seller being compelled to sell on an
as-is/where-is basis.

19
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement).
“Original Closing Date” means June 7, 2012.
“Original Credit Agreement” has the meaning set forth in the recitals hereto.
“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Credit Party to Agent, in form and substance satisfactory to
the Agent, as amended and in effect from time to time.
“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.
“Payment Notification” means a written notification substantially in the form of
Exhibit E hereto.
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.
“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.
“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted,
including, without limitation, Healthcare Permits.
“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (a) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(b) dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in the business of such Borrower and its Subsidiaries,
and (c) the non-exclusive license of patent rights granted to third parties in
the Ordinary Course of Business for fair value consideration that does not
result in a legal transfer of title to the licensed property.
“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Agent of a Borrower’s

20
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



or its Subsidiary’s intent to so contest the obligation; (d) the Collateral or
any part thereof or any interest therein shall not be in any danger of being
sold, forfeited or lost by reason of such contest by Borrowers or its
Subsidiaries; (e) Borrowers have given Agent notice of the commencement of such
contest and upon request by Agent, from time to time, notice of the status of
such contest by Borrowers and/or confirmation of the continuing satisfaction of
this definition; and (f) upon a final determination of such contest, Borrowers
and its Subsidiaries shall promptly comply with the requirements thereof.
“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $250,000 in the aggregate at any time
outstanding; (f) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies; (g) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; and
(h) other Contingent Obligations not permitted by clauses (a) through (g) above,
not to exceed $250,000 in the aggregate at any time outstanding.
“Permitted Debt” means: (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt (other than purchase money
Debt existing on the date of this Agreement and described on Schedule 5.1) not
to exceed $2,000,000 at any time (whether in the form of a loan or a lease) used
solely to acquire equipment used in the Ordinary Course of Business and secured
only by such equipment; (d) Debt existing on the date of this Agreement and
described on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to such Debt other than extensions of the maturity
thereof without any other change in terms); (e) [Reserved]; (f) Debt in the form
of insurance premiums financed through the applicable insurance company;
(g) trade accounts payable arising and paid on a timely basis and in the
Ordinary Course of Business; (h) Subordinated Debt; (i) Permitted Intercompany
Advances; and (j) Secured Permitted Intercompany Loans.
“Permitted Distributions” means: (a) dividends or other distributions by any
Subsidiary of any Borrower to such parent Borrower, including dividends or
distributions required pursuant to Section 4.15; and (b) any repayments of or
debt service on any Permitted Intercompany Advances described in clause (a), (b)
or (d) of the definition thereof or any Secured Permitted Intercompany Loans.
“Permitted Intercompany Advances” means loans, guarantees or other Investments
made by (a) a Credit Party to another Credit Party, (b) a Subsidiary of Holdings
that is not a Credit Party to another Subsidiary of Holdings that is not a
Credit Party; (c) a Subsidiary of Holdings that is not a Credit Party to a
Credit Party so long as such loan, guaranty or other Investment is subordinated
in right of payment to the Obligations on terms and conditions acceptable to
Agent, and (d) a Credit Party to a Subsidiary of Holdings that is not a Credit
Party (other than the transactions constituting Secured Permitted Intercompany
Advances) so long as the aggregate amount of all such loans, guarantees and
Investments outstanding under this clause (d) does not exceed $1,000,000 at any
time.
“Permitted Investments” means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable

21
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



instruments for deposit or collection or similar transactions in the Ordinary
Course of Business; (d) Investments consisting of travel advances and employee
relocation loans and other employee loans and advances in the Ordinary Course of
Business, but the aggregate of all such loans outstanding may not exceed
$250,000 at any time; (e) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the Ordinary Course of Business; (f) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the Ordinary
Course of Business, provided, however, that this subpart (f) shall not apply to
Investments of Borrowers in any Subsidiary; (g) Investments consisting of
deposit accounts in which Agent has received a Deposit Account Control
Agreement; (h) Investments by any Borrower in any other Borrower made in
compliance with Section 4.11(c); (i) Investments constituting Permitted
Intercompany Advances; and (j) other Investments in an amount not exceeding
$50,000 in the aggregate.
“Permitted Liens” means: (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Borrower’s or its Subsidiary’s employees, if any; (b) deposits or pledges of
cash to secure bids, tenders, contracts (other than contracts for the payment of
money or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other
than any Collateral which is part of the Borrowing Base, arising in the Ordinary
Course of Business with respect to obligations which are not due, or which are
being contested pursuant to a Permitted Contest; (d) Liens on Collateral, other
than Accounts, for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or the subject of a Permitted
Contest; (e) attachments, appeal bonds, judgments and other similar Liens on
Collateral other than Accounts, for sums not exceeding $100,000 in the aggregate
arising in connection with court proceedings; provided, however, that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) [Reserved];
(g) Liens and encumbrances in favor of Agent under the Financing Documents; (h)
Liens on Collateral, other than Collateral which is part of the Borrowing Base,
existing on the date hereof and set forth on Schedule 5.2; (i) any Lien on any
equipment securing Debt permitted under subpart (c) of the definition of
Permitted Debt, provided, however, that such Lien attaches concurrently with or
within twenty (20) days after the acquisition thereof; (j) Liens granted by the
French Subsidiaries in favor of the holder of any Secured Permitted Intercompany
Loan to secure the obligations thereunder, and (k) Liens and encumbrances in
favor of the holders of the Affiliated Financing Documents.
“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, and
(b) such amendments or modifications to a Borrower’s or Subsidiary’s
Organizational Documents (other than those involving a change in the name of a
Borrower or Subsidiary or involving a reorganization of a Borrower or Subsidiary
under the laws of a different jurisdiction) that would not adversely affect the
rights and interests of the Agent or Lenders and fully disclosed to Agent within
thirty (30) days after such amendments or modifications have become effective.
“Permitted Transfers” means, with respect to Holdings only, the collective
reference to one or more transfers, via a sale and not by pledge or
hypothecation, which, in the aggregate during the term of this Agreement, result
in a transfer of legal or beneficial ownership or control of up to 20% of the
direct or indirect ownership or voting interests in the Borrowers or any
Guarantor to a Person, (a) that is purchasing such ownership interest in a
public offering registered with the SEC, or (b) other than a Blocked Person,
that is

22
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(i) a venture capital investor so long as Borrowers have given Agent at least
fifteen (15) days prior written notice of the identity of the assignees,
together with such information as Agent shall deem necessary to confirm that
such assignee is not a Blocked Person or (ii) at the time of such transfer,
already a holder of direct or indirect ownership or voting interests in the
Borrowers.
“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.
“Pledge Agreement” means that certain Pledge Agreement, dated as of June 7,
2012, by Alphatec Holdings, Inc. and Alphatec Spine, Inc. in favor of Agent, as
amended, modified or otherwise supplemented from time to time.
“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender, (b) with respect to a Lender’s obligation
to make Revolving Loans and such Lender’s right to receive the unused line fee
described in Section 2.2(b)(ii), the Revolving Loan Commitment Percentage of
such Lender, (c) with respect to a Lender’s right to receive payments of
principal and interest with respect to Revolving Loans, such Lender’s Revolving
Loan Exposure with respect thereto; and (d) for all other purposes (including,
without limitation, the indemnification obligations arising under Section 11.6)
with respect to any Lender, the percentage obtained by dividing (i) the sum of
the Revolving Loan Commitment Amount and Term Loan Commitment Amount of such
Lender (or, in the event the Revolving Loan Commitment or Term Loan Commitment
shall have been terminated, such Lender’s then existing Revolving Loan
Outstandings or then outstanding principal advances of such Lender under the
Term Loan, as applicable), by (ii) the sum of the Revolving Loan Commitment and
Term Loan Commitment Amount (or, in the event the Revolving Loan Commitment or
Term Loan Commitment shall have been terminated, the then existing Revolving
Loan Outstandings or then outstanding principal advances of such Lenders under
the Term Loan, as applicable) of all Lenders.
“Promissory Note” means any promissory note (as such term is defined in the UCC)
which evidences any Secured Permitted Intercompany Loan or any loan, guarantee
or other Investment described in clause (d) of the definition of Permitted
Intercompany Advances.
“Required Lenders” means at any time Lenders holding sixty-six and two thirds
percent (66 2/3%) or more of the sum of the aggregate Revolving Loan Commitment
(or, if such Revolving Loan Commitment has been terminated, the aggregate
outstanding principal balance of the Revolving Loans) and the Term Loan
Commitment (or, if such Term Loan Commitment has been terminated, the aggregate
outstanding principal balance of the Term Loans).
“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.
“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in a Borrower or a Subsidiary of a

23
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Borrower (other than (A) payments of salaries and other employee benefits to
individuals, (B) directors fees, (C) advances and reimbursements to employees or
directors, all in the Ordinary Course of Business) and (D) the issuance of stock
options or restricted stock to employees and board members so long as such
Borrower or Subsidiary, as applicable, is not required to redeem any such stock
before the Termination Date, an Affiliate of a Borrower or an Affiliate of any
Subsidiary of a Borrower, (d) any lease or rental payments to an Affiliate or
Subsidiary of a Borrower, or (e) repayments of or debt service on loans or other
indebtedness held by any Person holding an equity interest in a Borrower or a
Subsidiary of a Borrower, an Affiliate of a Borrower or an Affiliate of any
Subsidiary of a Borrower unless permitted under and made pursuant to a
Subordination Agreement applicable to such loans or other Debt.
“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of zero (or, in the event the Revolving Loan Commitment shall have
been terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of zero).
“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.
“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.
“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.
“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be zero), as such amount
may be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party.
“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.
“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.
“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.
“Revolving Loan Outstandings” means, at any time of calculation, (a) the then
existing aggregate outstanding principal amount of Revolving Loans, and (b) when
used with reference to any single Lender, the then existing outstanding
principal amount of Revolving Loans advanced by such Lender.
“Revolving Loans” has the meaning set forth in Section 2.1(b).

24
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



“SEC” means the United States Securities and Exchange Commission.
“Secured Permitted Intercompany Loan” means any loan made by Spine or Holdings
to a French Subsidiary so long as (a) the aggregate amount of all such loans
made to the French Subsidiaries do not exceed, at any time, the lesser of (i)
the amount of the Foreign Borrowing Base and (ii) the working capital needs of
such French Subsidiary, (b) the aggregate amount of all such loans made to the
French Subsidiaries is not less than $17,500,000, (c) each of the French
Subsidiaries grants a security interest in its Accounts to secure such loans,
and (d) such loans are evidenced by a Promissory Note which is endorsed,
assigned and delivered to Agent pursuant to Section 9.2(h).
“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.
“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.
“Security Document” means this Agreement, any Deposit Account Control Agreement,
any Securities Account Control Agreement, any Patent Security Agreement, any
Trademark Security Agreement, any Copyright Security Agreement, the Pledge
Agreement and any other agreement, certificate, document or instrument executed
concurrently herewith or at any time hereafter pursuant to which one or more
Credit Parties or any other Person either (a) Guarantees payment or performance
of all or any portion of the Obligations, and/or (b) provides, as security for
all or any portion of the Obligations, a Lien on any of its assets in favor of
Agent for its own benefit and the benefit of the Lenders, as any or all of the
same may be amended, supplemented, restated or otherwise modified from time to
time.
“Spine” means Alphatec Spine, Inc., a California corporation.
“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(b) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.
“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion. As of the Closing Date, there is no Subordinated Debt.
“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion. As of the Closing
Date, there are no Subordinated Debt Documents.
“Subordination Agreement” means each agreement between Agent and another
creditor of Borrowers, as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof,
pursuant to which the Debt owing from any Borrower(s) and/or the

25
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Liens securing such Debt granted by any Borrower(s) to such creditor are
subordinated in any way to the Obligations and the Liens created under the
Security Documents, the terms and provisions of such Subordination Agreements to
have been agreed to by and be acceptable to Agent in the exercise of its sole
discretion.
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.
“Taxes” has the meaning set forth in Section 2.8.
“Term Lender” means each Lender having a Term Loan Commitment Amount in excess
of zero.
“Term Loan” has the meaning set forth in Section 2.1(a)(i).
“Term Loan Borrowing” means a borrowing of a Term Loan.
“Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment
Amount, which in the aggregate is equal to Thirty-Three Million Dollars
($33,000,000).
“Term Loan Commitment Amount” means, (a) as to any Lender that is a Lender on
the Closing Date, the dollar amount set forth opposite such Lender’s name on the
Commitment Annex under the column “Term Loan Commitment Amount”, as such amount
may be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Term Loans outstanding and its commitment to make advances
in respect of the Term Loan) pursuant to the terms of any and all effective
assignment agreements to which such Lender is a party, and (b) as to any Lender
that becomes a Lender after the Closing Date, the amount of the “Term Loan
Commitment Amount(s)” of other Lender(s) assigned to such new Lender pursuant to
the terms of the effective assignment agreement(s) pursuant to which such new
Lender shall become a Lender, as such amount may be adjusted from time to time
by any amounts assigned (with respect to such Lender’s portion of Term Loans
outstanding and its commitment to make advances in respect of the Term Loan)
pursuant to the terms of any and all effective assignment agreements to which
such Lender is a party.
“Term Loan Commitment Percentage” means, as to any Lender, (a) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Term Loan Commitment Percentage” (if such Lender’s name
is not so set forth thereon, then, on the Closing Date, such percentage for such
Lender shall be deemed to be zero), and (b) on any date following the Closing
Date, the percentage equal to the Term Loan Commitment Amount of such Lender on
such date divided by the Term Loan Commitment on such date.
“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date

26
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



stated in any notice of termination of this Agreement provided by Borrowers in
accordance with Section 2.12.
“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Credit Party to Agent, in form and substance satisfactory
to the Agent, as amended and in effect from time to time.
“UCC” means the Uniform Commercial Code of the State of Maryland or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“United States” means the United States of America.
“US Credit Party” means each Credit Party incorporated or organized under the
laws of the United States or any state or other political subdivision thereof.
“Work-In-Process” means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.


Section 1.2    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Agent and each of the Lenders on or prior to the
Closing Date. If at any time any change in GAAP would affect the computation of
any financial ratio or financial requirement set forth in any Financing
Document, and either Borrowers or the Required Lenders shall so request, the
Agent, the Lenders and Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided,
however, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and
(b) Borrowers shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.


Section 1.3    Other Definitional and Interpretive Provisions. References in
this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules”
shall be to Articles, Sections, Annexes, Exhibits or Schedules of or to this
Agreement unless otherwise specifically provided. Any term defined herein may be
used in the singular or plural. “Include”, “includes” and “including” shall be
deemed to be followed by “without limitation”. Except as otherwise specified or
limited herein, references to any Person include the successors and assigns of
such Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively. Unless
otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto

27
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



shall be made in lawful money of the United States and in immediately available
funds. References to any statute or act shall include all related current
regulations and all amendments and any successor statutes, acts and regulations.
All amounts used for purposes of financial calculations required to be made
herein shall be without duplication. References to any statute or act, without
additional reference, shall be deemed to refer to federal statutes and acts of
the United States. References to any agreement, instrument or document shall
include all schedules, exhibits, annexes and other attachments thereto. As used
in this Agreement, the meaning of the term “material” or the phrase “in all
material respects” is intended to refer to an act, omission, violation or
condition which reflects or could reasonably be expected to result in a Material
Adverse Effect. References to capitalized terms that are not defined herein, but
are defined in the UCC, shall have the meanings given them in the UCC. All
references herein to times of day shall be references to daylight or standard
time, as applicable.


Section 1.4    Time is of the Essence. Time is of the essence in Borrower’s and
each other Credit Party’s performance under this Agreement and all other
Financing Documents.


ARTICLE 2    - LOANS


Section 2.1    Loans.
(a)    Term Loans.
(i)    Term Loan Amounts. On the terms and subject to the conditions set forth
herein, the Lenders severally hereby agree to make to Borrowers a term loan in
an aggregate original principal amount equal to the Term Loan Commitment (“Term
Loan”). Each Lender’s obligation to fund the Term Loan shall be limited to such
Lender’s Term Loan Commitment Percentage, and no Lender shall have any
obligation to fund any portion of any Term Loan required to be funded by any
other Lender, but not so funded. No Borrower shall have any right to reborrow
any portion of the Term Loan that is repaid or prepaid from time to time. The
Term Loan shall be available in two tranches. The first tranche shall be in an
amount equal to Twenty-Eight Million Dollars ($28,000,000.00) and shall be
advanced on the Closing Date. The second tranche shall be in an amount equal to
Five Million Dollars ($5,000,000.00) and shall be available to be advanced in a
single advance on a Business Day prior to the Draw Period Termination Date.
Borrowers shall deliver to Agent a Notice of Borrowing with respect to the
second tranche Term Loan advance, such Notice of Borrowing to be delivered no
later than noon (Eastern time) thirty days prior to such proposed borrowing.
(ii)    Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.
(A)    There shall become due and payable, and Borrowers shall repay the Term
Loan through, scheduled payments as set forth on Schedule 2.1 attached hereto.
Notwithstanding the payment schedule set forth above, the outstanding principal
amount of the Term Loan shall become immediately due and payable in full on the
Termination Date.
(B)    There shall become due and payable and Borrowers shall prepay the Term
Loan in the following amounts and at the following times:

28
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(i)    Unless Agent shall otherwise consent in writing, on the date on which any
Credit Party (or Agent as loss payee or assignee) receives any casualty proceeds
in excess of $25,000 with respect to assets upon which Agent maintained a Lien,
an amount equal to one hundred percent (100%) of such proceeds (net of
out-of-pocket expenses and repayment of secured debt permitted under clause (c)
of the definition of Permitted Debt and encumbering the property that suffered
such casualty), or such lesser portion of such proceeds as Agent shall elect to
apply to the Obligations;
(ii)    an amount equal to any interest that is deemed to be in excess of the
Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7;
(iii)    unless Agent shall otherwise consent in writing, upon receipt by any
Credit Party of the proceeds of any Asset Disposition (other than Permitted
Asset Dispositions), an amount equal to one hundred percent (100%) of the net
cash proceeds of such asset disposition (net of out-of-pocket expenses and
repayment of secured debt permitted under clause (c) of the definition of
Permitted Debt and encumbering such asset), or such lesser portion as Agent
shall elect to apply to the Obligations; and
(iv)    unless Agent shall otherwise consent in writing, upon receipt by any
Credit Party of any extraordinary receipts or the proceeds from the incurrence
of Debt (other than Permitted Debt) or issuance and sale of any Debt or equity
securities, an amount equal to one hundred percent (100%) of such extraordinary
receipts, or such lesser portion as Agent shall elect to apply to the
Obligations.
Notwithstanding the foregoing and so long as no Event of Default or Default then
exists: (1) any such casualty proceeds in excess of $250,000 (other than with
respect to Inventory and any real property, unless Agent shall otherwise elect)
may be used by Borrowers within one hundred eighty (180) days from the receipt
of such proceeds to replace or repair any assets in respect of which such
proceeds were paid so long as (x) prior to the receipt of such proceeds,
Borrowers have delivered to Agent a reinvestment plan detailing such replacement
or repair acceptable to Agent in its reasonable discretion and (y) such proceeds
are deposited into an account with Agent promptly upon receipt by such Borrower;
and (2) proceeds of personal property asset dispositions (other than Permitted
Asset Dispositions) may be used by Borrowers within one hundred eighty
(180) days from the receipt of such proceeds to purchase new or replacement
assets of comparable value, provided, however, that such proceeds are deposited
into an account with Agent promptly upon receipt by such Borrower. All sums held
by Agent pending reinvestment as described in subsections (1) and (2) above
shall be deemed additional collateral for the Obligations and such sums may be
commingled with the general funds of Agent.
(C)    Borrowers may from time to time, with at least two (2) Business Days
prior delivery to Agent of an appropriately completed Payment Notification,
prepay the Term Loan in whole or in part; provided, however, that each such
prepayment shall be

29
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



in an amount equal to $100,000 or a higher integral multiple of $25,000 and
shall be accompanied by any prepayment fees required hereunder.
(iii)    All Prepayments. Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loan shall be applied by Agent to the
Obligations in inverse order of maturity. The monthly payments required under
Schedule 2.1 shall continue in the same amount (for so long as the Term Loan
and/or (if applicable) any advance thereunder shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Term Loan. Notwithstanding anything to the contrary contained in the foregoing,
in the event that there have been multiple advances under the Term Loan each of
which such advances has a separate amortization schedule of principal payments
under Schedule 2.1 attached hereto, each prepayment of the Term Loan shall be
applied by Agent to reduce and prepay the principal balance of the earliest-made
advance then outstanding in the inverse order of maturity of the scheduled
payments with respect to such advance until such earliest-made advance is paid
in full (and to the extent the total amount of any such partial prepayment shall
exceed the outstanding principal balance of such earliest-made advance, the
remainder of such prepayment shall be applied successively to the remaining
advances under the Term Loan in the direct order of the respective advance dates
in the manner provided for in this sentence).
(iv)    LIBOR Rate.
(A)     Except as provided in subsection (C) below, the Term Loan shall accrue
interest at the LIBOR Rate plus the Applicable Margin.
(B)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.
(C)    In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application

30
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



thereof, shall at any time after the date hereof, in the reasonable opinion of
any Lender, make it unlawful or impractical for such Lender to maintain Loans
bearing interest based upon the LIBOR Rate or to continue such maintaining, or
to determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrowers and Agent promptly
shall transmit the notice to each other Lender, (I) in the case of the pro rata
share of the Term Loan held by such Lender and then outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such portion of the Term Loan, and interest upon such portion
thereafter shall accrue interest at the Base Rate plus the Applicable Margin,
and (II) such portion of the Term Loan shall continue to accrue interest at the
Base Rate plus the Applicable Margin until such Lender determines that it would
no longer be unlawful or impractical to maintain such Term Loan at the LIBOR
Rate.
(D)    Anything to the contrary contained herein notwithstanding, neither Agent
nor any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.
(b)    Revolving Loans.
(i)    Revolving Loans and Borrowings. On the terms and subject to the
conditions set forth herein, each Lender severally agrees to make loans to
Borrowers from time to time as set forth herein (each a “Revolving Loan”, and
collectively, “Revolving Loans”) equal to such Lender’s Revolving Loan
Commitment Percentage of Revolving Loans requested by Borrowers hereunder,
provided, however, that after giving effect thereto, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit. Borrowers shall deliver
to Agent a Notice of Borrowing with respect to each proposed Revolving Loan
Borrowing, such Notice of Borrowing to be delivered before 1:00 p.m. (Eastern
time) two (2) Business Days prior to the date of such proposed borrowing. Each
Borrower and each Revolving Lender hereby authorizes Agent to make Revolving
Loans on behalf of Revolving Lenders, at any time in its sole discretion, to pay
principal owing in respect of the Loans and interest, fees, expenses and other
charges payable by any Credit Party from time to time arising under this
Agreement or any other Financing Document. The Borrowing Base shall be
determined by Agent based on the most recent Borrowing Base Certificate
delivered to Agent in accordance with this Agreement and such other information
as may be available to Agent. Without limiting any other rights and remedies of
Agent hereunder or under the other Financing Documents, the Revolving Loans
shall be subject to Agent’s continuing right to withhold from the Borrowing Base
reserves, and to increase and decrease such reserves from time to time, if and
to the extent that in Agent’s good faith credit judgment and discretion, such
reserves are necessary.
(ii)    Mandatory Revolving Loan Repayments and Prepayments.
(A)    The Revolving Loan Commitment shall terminate on the Termination Date. On
such Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto.
(B)    If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans, in an aggregate amount equal to such excess.

31
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(C)    Principal payable on account of Revolving Loans shall be payable by
Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent of
any payments on or proceeds from any of the Accounts, to the extent of such
payments or proceeds, as further described in Section 2.11 below, and (II) in
full on the Termination Date.
(iii)    Optional Prepayments. Borrowers may from time to time prepay the
Revolving Loans in whole or in part.
(iv)    LIBOR Rate.
(A)     Except as provided in subsection (C) below, Revolving Loans shall accrue
interest at the LIBOR Rate plus the Applicable Margin.
(B)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.
(C)    In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain Loans bearing interest based upon the LIBOR Rate or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender and
(I) in the case of any outstanding Loans of such Lender bearing interest based
upon the LIBOR Rate, the date specified in such Lender’s notice shall be deemed
to be the last day of the Interest Period of such Loans, and interest upon such
Lender’s Loans thereafter shall accrue interest at Base Rate plus the Applicable
Margin, and (II)  such Loans shall continue to accrue interest at Base Rate plus
the Applicable Margin until such Lender

32
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



determines that it would no longer be unlawful or impractical to maintain such
Loans at the LIBOR Rate.
(D)    Anything to the contrary contained herein notwithstanding, neither Agent
nor any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.
(c)    Reserved.


Section 2.2    Interest, Interest Calculations and Certain Fees.
(a)    Interest. From and following the Closing Date, except as expressly set
forth in this Agreement, Loans and the other Obligations shall bear interest at
the sum of the LIBOR Rate plus the Applicable Margin. Interest on the Loans
shall be paid in arrears on the first (1st) day of each month and on the
maturity of such Loans, whether by acceleration or otherwise. Interest on all
other Obligations shall be payable upon demand. For purposes of calculating
interest, all funds transferred to the Payment Account for application to any
Revolving Loans or any Term Loan shall be subject to a six (6) Business Day
clearance period and all interest accruing on such funds during such clearance
period shall accrue for the benefit of Agent, and not for the benefit of the
Lenders.
(b)    Unused Line Fee. From and following the Closing Date, Borrowers shall pay
Agent, for the benefit of all Lenders committed to make Revolving Loans, in
accordance with their respective Pro Rata Shares, a fee in an amount equal to
(i) (A) the Revolving Loan Commitment minus (B) the average daily balance of the
sum of the Revolving Loan Outstandings during the preceding month, multiplied by
(ii) [***] per annum. Such fee is to be paid monthly in arrears on the first day
of each month.
(c)    Fee Letter. In addition to the other fees set forth herein, the Borrowers
agree to pay Agent the fees set forth in the Fee Letter.
(d)    Deferred Revolving Loan Origination Fee. If Lenders’ funding obligations
in respect of the Revolving Loan Commitment under this Agreement terminate for
any reason (whether by voluntary termination by Borrowers, by reason of the
occurrence of an Event of Default or otherwise) prior to the Commitment Expiry
Date, Borrowers shall pay to Agent, for the benefit of all Lenders committed to
make Revolving Loans on the Closing Date, a fee as compensation for the costs of
such Lenders being prepared to make funds available to Borrowers under this
Agreement, equal to an amount determined by multiplying the Revolving Loan
Commitment by [***]. All fees payable pursuant to this paragraph shall be deemed
fully earned and non-refundable as of the Closing Date.
(e)    Prepayment Fee. If the Term Loans are prepaid at any time, in whole, for
any reason (whether by voluntary prepayment by Borrowers, by reason of the
occurrence of an Event of Default or otherwise), or if the Term Loan shall
become accelerated and due and payable in full, Borrowers shall pay to Agent, as
compensation for the costs of such Lenders making funds available to Borrowers
under this Agreement, a prepayment fee (the “Prepayment Fee”) calculated in
accordance with this subsection. The Prepayment Fee shall be equal to [***] of
the sum of (i) the amount then being prepaid plus (ii) to the extent that the
Term Loan Commitment is terminated in connection with such a prepayment, the
amount of the Term Loan Commitment that will not be funded by reason of its
termination. All fees payable pursuant to this paragraph shall be deemed fully
earned and non-refundable as of the Closing Date.

33
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(f)    Audit Fees. Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to Borrowers.
(g)    Wire Fees. Borrowers shall pay to Agent, for its own account and not for
the account of any other Lenders, on written demand, fees incurred for incoming
and outgoing wires made for the account of Borrowers, which such fees will be in
an amount equal to the expenses incurred by Agent in making any such wire.
(h)    Late Charges. If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to five percent (5.0%) of each
delinquent payment.
(i)    Computation of Interest and Related Fees. All interest and fees under
each Financing Document shall be calculated on the basis of a 360-day year for
the actual number of days elapsed. The date of funding of a Loan shall be
included in the calculation of interest. The date of payment of a Loan shall be
excluded from the calculation of interest. If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.


Section 2.3    Notes. The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Revolving Loan Commitment
Amount or Term Loan Commitment Amount.


Section 2.4    [Reserved]


Section 2.5    [Reserved]


Section 2.6    General Provisions Regarding Payment; Loan Account.
(a)    All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before 12:00 Noon (Eastern

34
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



time) on any date shall be deemed received by Agent on such date, and any
payments received in the Payment Account at or after 12:00 Noon (Eastern time)
on any date shall be deemed received by Agent on the next succeeding Business
Day. In the absence of receipt by Agent of a written designation by Borrower
Representative, at least two (2) Business Days prior to such prepayment, that
such prepayment is to be applied to a Term Loan, Borrowers and each Lender
hereby authorize and direct Agent, subject to the provisions of Section 10.7
hereof, to apply such prepayment against then outstanding Revolving Loans, and
second, if no Revolving Loans are then outstanding, pro rata against all
outstanding Term Loans in accordance with the provisions of Section 2.1(a)(iii);
provided, however, that if Agent at any time determines that payments received
by Agent were in respect of a mandatory prepayment event, Agent shall apply such
payments in accordance with the provisions of Section 2.1(a)(ii) and shall be
fully authorized by Borrowers and each Lender to make corresponding Loan Account
reversals in respect thereof.
(b)    Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower. All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document. Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement). Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.


Section 2.7    Maximum Interest. In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of Maryland or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made.

35
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------





Section 2.8    Taxes; Capital Adequacy.
(a)    All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future income, excise, stamp, documentary, payroll, employment,
property or franchise taxes and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, excluding taxes imposed on
or measured by Agent’s or any Lender’s net income by the jurisdictions under
which Agent or such Lender is organized or conducts business (other than solely
as the result of entering into any of the Financing Documents or taking any
action thereunder) (all non-excluded items being called “Taxes”). If any
withholding or deduction from any payment to be made by any Borrower hereunder
is required in respect of any Taxes pursuant to any applicable Law, then
Borrowers will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Agent and
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required. If any Taxes are directly asserted against Agent or any Lender
with respect to any payment received by Agent or such Lender hereunder, Agent or
such Lender may pay such Taxes and Borrowers will promptly pay such additional
amounts (including any penalty, interest or expense) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had such Taxes not been asserted so long as such
amounts have accrued on or after the day which is two hundred seventy (270) days
prior to the date on which Agent or such Lender first made written demand
therefor.
(b)    If any Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Borrowers shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure.
(c)    Each Lender that (i) is organized under the laws of a jurisdiction other
than the United States, and (ii)(A) is a party hereto on the Closing Date or
(B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a “Foreign
Lender”) shall execute and deliver to each of Borrowers and Agent one or more
(as Borrowers or Agent may reasonably request) United States Internal Revenue
Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from withholding or deduction of Taxes.
Borrowers shall not be required to pay additional amounts to any Lender pursuant
to this Section 2.8 with respect to United States withholding and income Taxes
to the extent that the obligation to pay such additional amounts would not have
arisen but for the failure of such Lender to comply with this paragraph other
than as a result of a change in law.
(d)    If any Lender shall determine in its commercially reasonable judgment
that the adoption or taking effect of, or any change in, any applicable Law
regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person

36
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



controlling such Lender with any request, guideline or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such
adoption, taking effect, change, interpretation, administration, application or
compliance (taking into consideration such Lender’s or such controlling Person’s
policies with respect to capital adequacy) then from time to time, upon written
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Agent), Borrowers shall
promptly pay to such Lender such additional amount as will compensate such
Lender or such controlling Person for such reduction, so long as such amounts
have accrued on or after the day which is two hundred seventy (270) days prior
to the date on which such Lender first made demand therefor; provided, however,
that notwithstanding anything in this Agreement to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.
(e)    If any Lender requires compensation under Section 2.8(d), or requires any
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion). Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


Section 2.9    Appointment of Borrower Representative. Each Borrower hereby
designates Borrower Representative as its representative and agent on its behalf
for the purposes of issuing Notices of Borrowing and Borrowing Base
Certificates, and giving instructions with respect to the disbursement of the
proceeds of the Loans, giving and receiving all other notices and consents
hereunder or under any of the other Financing Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or Borrowers under the Financing Documents. Borrower Representative
hereby accepts such appointment. Notwithstanding anything to the contrary
contained in this Agreement, no Borrower other than Borrower Representative
shall be entitled to take any of the foregoing actions. The proceeds of each
Loan made hereunder shall be advanced to or at the direction of Borrower
Representative and if not used by Borrower Representative in its business (for
the purposes provided in this Agreement) shall be deemed to be immediately
advanced by Borrower Representative to the appropriate other Borrower hereunder
as an intercompany loan (collectively, “Intercompany Loans”). All collections of
each Borrower in respect of Accounts and other proceeds of Collateral of such
Borrower received by Agent and applied to the Obligations shall also be deemed
to be repayments of the Intercompany Loans owing by such Borrower to Borrower
Representative. Borrowers shall maintain accurate books and records with respect
to all Intercompany Loans and all repayments thereof. Agent and each Lender may
regard any notice or other

37
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



communication pursuant to any Financing Document from Borrower Representative as
a notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or all Borrowers
hereunder to Borrower Representative on behalf of such Borrower or all
Borrowers. Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.


Section 2.10    Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.
(a)    Borrowers are defined collectively to include all Persons named as one of
the Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons. Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower. In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.
(b)    Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below). Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly. For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.
(c)    Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder,

38
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



at any time and from time to time, to (i) renew, extend or otherwise increase
the time for payment of the Obligations; (ii) with the written agreement of any
Borrower, change the terms relating to the Obligations or otherwise modify,
amend or change the terms of any Note or other agreement, document or instrument
now or hereafter executed by either Borrower and delivered to Agent for any
Lender; (iii) accept partial payments of the Obligations; (iv) take and hold any
Collateral for the payment of the Obligations or for the payment of any
guaranties of the Obligations and exchange, enforce, waive and release any such
Collateral; (v) apply any such Collateral and direct the order or manner of sale
thereof as Agent, in its sole discretion, may determine; and (vi) settle,
release, compromise, collect or otherwise liquidate the Obligations and any
Collateral therefor in any manner, all surety defenses being hereby waived by
each Borrower. Without limitations of the foregoing, with respect to the
Obligations, each Borrower hereby makes and adopts each of the agreements and
waivers set forth in each Guarantee, the same being incorporated hereby by
reference. Except as specifically provided in this Agreement or any of the other
Financing Documents, Agent shall have the exclusive right to determine the time
and manner of application of any payments or credits, whether received from any
Borrower or any other source, and such determination shall be binding on all
Borrowers. All such payments and credits may be applied, reversed and reapplied,
in whole or in part, to any of the Obligations that Agent shall determine, in
its sole discretion, without affecting the validity or enforceability of the
Obligations of the other Borrower.
(d)    Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.
(e)    The Borrowers hereby agree, as between themselves, that to the extent
that Agent, on behalf of Lenders, shall have received from any Borrower any
Recovery Amount (as defined below), then the paying Borrower shall have a right
of contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided, further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance. Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property. The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have

39
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



been indefeasibly paid and satisfied in full, and no Borrower shall exercise any
right or remedy with respect to this Section 2.10(e) until the Obligations have
been indefeasibly paid and satisfied in full. As used in this Section 2.10(e),
the term “Recovery Amount” means the amount of proceeds received by or credited
to Agent from the exercise of any remedy of the Lenders under this Agreement or
the other Financing Documents, including, without limitation, the sale of any
Collateral. As used in this Section 2.10(e), the term “Deficiency Amount” means
any amount that is less than the entire amount a Borrower is entitled to receive
by way of contribution or subrogation from, but that has not been paid by, the
other Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to zero
through contributions and reimbursements made under the terms of this
Section 2.10(e) or otherwise.


Section 2.11    Collections and Lockbox Account.
(a)    Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
depository institution designated from time to time by Agent (the “Lockbox
Bank”), subject to the provisions of this Agreement, and shall execute with the
Lockbox Bank a Deposit Account Control Agreement and such other agreements
related to such Lockbox as Agent may require. Borrowers shall ensure that all
collections of Accounts (other than Accounts for which the Account Debtor is a
Governmental Account Debtor) are paid directly from Account Debtors (i) into the
Lockbox for deposit into the Lockbox Account and/or (ii) directly into the
Lockbox Account; provided, however, unless Agent shall otherwise direct by
written notice to Borrowers, Borrowers shall be permitted to cause Account
Debtors who are individuals to pay Accounts directly to Borrowers, which
Borrowers shall then administer and apply in the manner required below.
(b)    All funds deposited into a Lockbox Account shall be transferred into the
Payment Account by the close of each Business Day.
(c)    Notwithstanding anything in any lockbox agreement or Deposit Account
Control Agreement to the contrary, Borrowers agree that they shall be liable for
any fees and charges in effect from time to time and charged by the Lockbox Bank
in connection with the Lockbox, the Lockbox Account, and that Agent shall have
no liability therefor. Borrowers hereby indemnify and agree to hold Agent
harmless from any and all liabilities, claims, losses and demands whatsoever,
including reasonable attorneys’ fees and expenses, arising from or relating to
actions of Agent or the Lockbox Bank pursuant to this Section or any lockbox
agreement or Deposit Account Control Agreement or similar agreement, except to
the extent of such losses arising solely from Agent’s gross negligence or
willful misconduct.
(d)    Agent shall apply, on a daily basis, all funds transferred into the
Payment Account pursuant to this Section to reduce the outstanding Revolving
Loans in such order of application as Agent shall elect. If as the result of
collections of Accounts pursuant to the terms and conditions of this Section, a
credit balance exists with respect to the Loan Account, such credit balance
shall not accrue interest in favor of Borrowers, but Agent shall transfer such
funds into an account designated by Borrower Representative for so long as no
Event of Default exists.
(e)    To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox or Lockbox Account but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to applicable Lockbox or Lockbox Account. No
such funds received by any Borrower shall be commingled with other funds of the
Borrowers. If any funds received by any Borrower are commingled with other funds
of the Borrowers, or are required to be deposited to a Lockbox or Lockbox

40
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Account and are not so deposited within two (2) Business Days, then Borrower
shall pay to Agent, for its own account and not for the account of any other
Lenders, a compliance fee equal to $500 for each day that any such conditions
exist.
(f)    Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required. Accordingly, in addition to all other rights and remedies of
Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrowers’ obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.
(g)    Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other Collateral.
Borrowers shall, and shall cause each Credit Party to, cooperate with Agent in
the identification and reconciliation on a daily basis of all amounts received
in or required to be deposited into the Lockbox Accounts. If more than five
percent (5%) of the collections of Accounts received by Borrowers during any
given fifteen (15) day period is not identified or reconciled to the reasonable
satisfaction of Agent within ten (10) Business Days of receipt, Agent shall not
be obligated to make further advances under this Agreement until such amount is
identified or is reconciled to the reasonable satisfaction of Agent, as the case
may be. In addition, if any such amount cannot be identified or reconciled to
the reasonable satisfaction of Agent, Agent may utilize its own staff or, if it
deems necessary, engage an outside auditor, in either case at Borrowers’ expense
(which in the case of Agent’s own staff shall be in accordance with Agent’s then
prevailing customary charges (plus expenses)), to make such examination and
report as may be necessary to identify and reconcile such amount.
(h)    If any Borrower breaches its obligation to direct payments of the
proceeds of the Collateral to the Lockbox Account, Agent, as the irrevocably
made, constituted and appointed true and lawful attorney for Borrowers, may, by
the signature or other act of any of Agent’s officers (without requiring any of
them to do so), direct any Account Debtor to pay proceeds of the Collateral to
Borrowers by directing payment to the Lockbox Account.
(i)    Borrowers shall maintain in one or more Deposit Accounts, each of which
shall be held in the name of a Borrower in a bank or financial institution
located in the United States and subject to Deposit Account Control Agreement
(i) at all times prior to December 31, 2013, at least [***] of the cash held by
Holdings and its Subsidiaries and (ii) at all times thereafter, at least [***]
of the cash held by Holdings and its Subsidiaries.


Section 2.12    Termination; Restriction on Termination.
(a)    Termination by Lenders. In addition to the rights set forth in Section
10.2, Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

41
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(b)    Termination by Borrowers. Upon at least thirty (30) days’ prior written
notice to Agent and Lenders, Borrowers may, at its option, terminate this
Agreement; provided, however, that no such termination shall be effective until
Borrowers have complied with Section 2.2(d). Any notice of termination given by
Borrowers shall be irrevocable unless all Lenders otherwise agree in writing and
no Lender shall have any obligation to make any Loans on or after the
termination date stated in such notice. Borrowers may elect to terminate this
Agreement in its entirety only. No section of this Agreement or type of Loan
available hereunder may be terminated singly.
(c)    Effectiveness of Termination. All of the Obligations shall be immediately
due and payable upon the Termination Date. All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full, in
immediately available funds, including, without limitation, all Obligations
under Section 2.2(d) resulting from such termination. Notwithstanding the
foregoing or the payment in full of the Obligations, Agent shall not be required
to terminate its Liens in the Collateral unless, with respect to any loss or
damage Agent may incur as a result of dishonored checks or other items of
payment received by Agent from Borrower or any Account Debtor and applied to the
Obligations, Agent shall, at its option, (i) have received a written agreement
satisfactory to Agent, executed by Borrowers and by any Person whose loans or
other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Agent and each Lender from any such loss or damage or
(ii) have retained cash Collateral or other Collateral for such period of time
as Agent, in its discretion, may deem necessary to protect Agent and each Lender
from any such loss or damage.


ARTICLE 3    - REPRESENTATIONS AND WARRANTIES
To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Credit Party hereby
represents and warrants to Agent and each Lender that:


Section 3.1    Existence and Power. Each Credit Party is an entity as specified
on Schedule 3.1, is duly organized, validly existing and in good standing (or
the local equivalent) under the laws of the jurisdiction specified on
Schedule 3.1 and no other jurisdiction, has the same legal name as it appears in
such Credit Party’s Organizational Documents and an organizational
identification number (if any), in each case as specified on Schedule 3.1, and
has all powers and all Permits necessary or desirable in the operation of its
business as presently conducted or as proposed to be conducted, except where the
failure to have such Permits could not reasonably be expected to have a Material
Adverse Effect. Each Credit Party is qualified to do business as a foreign
entity in each jurisdiction in which it is required to be so qualified, which
jurisdictions as of the Closing Date are specified on Schedule 3.1, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 3.1, no Credit Party
(a) has had, over the five (5) year period preceding the Closing Date, any name
other than its current name, or (b) was incorporated or organized under the laws
of any jurisdiction other than its current jurisdiction of incorporation or
organization.


Section 3.2    Organization and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party are within

42
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



its powers, have been duly authorized by all necessary action pursuant to its
Organizational Documents, require no further action by or in respect of, or
filing with, any Governmental Authority and do not violate, conflict with or
cause a breach or a default under (a) any Law applicable to any Credit Party or
any of the Organizational Documents of any Credit Party, or (b) any agreement or
instrument binding upon it, except for such violations, conflicts, breaches or
defaults as could not, with respect to this clause (b), reasonably be expected
to have a Material Adverse Effect.


Section 3.3    Binding Effect. Each of the Operative Documents to which any
Credit Party is a party constitutes a valid and binding agreement or instrument
of such Credit Party, enforceable against such Credit Party in accordance with
its respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.


Section 3.4    Capitalization. The authorized equity securities of each of the
Credit Parties as of the Closing Date is as set forth on Schedule 3.4. All
issued and outstanding equity securities of each of the Credit Parties are duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens other than those in favor of Agent for the benefit of Agent and Lenders,
and such equity securities were issued in compliance with all applicable Laws.
The identity of the holders of the equity securities of each of the Credit
Parties (other than Holdings) and the percentage of their fully-diluted
ownership of the equity securities of each of the Credit Parties (other than
Holdings) as of the Closing Date is set forth on Schedule 3.4. No shares of the
capital stock or other equity securities of any Credit Party, other than those
described above, are issued and outstanding as of the Closing Date.


Section 3.5    Financial Information. All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents the
financial position of such Credit Party as of such date in conformity with GAAP
(and as to unaudited financial statements, subject to normal year-end
adjustments and the absence of footnote disclosures). Since December 31, 2011,
there has been no material adverse change in the business, operations,
properties, prospects or condition (financial or otherwise) of any Credit Party.


Section 3.6    Litigation. Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed to Agent in writing (including
disclosures pursuant to Section 4.1(e) and Section 4.9 or otherwise, it being
understood that any such disclosures shall not act as a consent or waiver of any
Default or Event of Default arising under Section 4.9, Section 10.1(h) or any
other provision of this Agreement), there is no Litigation pending against, or
to such Credit Party’s knowledge threatened against or affecting, any Credit
Party or, to such Credit Party’s knowledge, any party to any Operative Document
other than a Credit Party. Other than (i) the securities class action complaint
filed in the United States District Court for the Southern District of
California; (ii) the derivative lawsuit in the Superior Court of California, San
Diego County; and (iii) the Orthotec Matter (each as disclosed on Schedule 3.6),
there is no Litigation pending in which an adverse decision could reasonably be
expected to have a Material Adverse Effect or which in any manner draws into
question the validity of any of the Operative Documents.


Section 3.7    Ownership of Property. Each Borrower and each of its Subsidiaries
is the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in,

43
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



all properties and other assets (real or personal, tangible, intangible or
mixed) purported or reported to be owned or leased (as the case may be) by such
Person.


Section 3.8    No Default. No Event of Default, or to such Credit Party’s
knowledge, Default, has occurred and is continuing. No Credit Party is in breach
or default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect.


Section 3.9    Labor Matters. As of the Closing Date, there are no strikes or
other labor disputes pending or, to any Credit Party’s knowledge, threatened
against any Credit Party. Hours worked and payments made to the employees of the
Credit Parties have not been in violation of the Fair Labor Standards Act or any
other applicable Law dealing with such matters. All payments due from the Credit
Parties, or for which any claim may be made against any of them, on account of
wages and employee and retiree health and welfare insurance and other benefits
have been paid or accrued as a liability on their books, as the case may be. The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which it is a party or by
which it is bound.


Section 3.10    Regulated Entities. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.


Section 3.11    Margin Regulations. None of the proceeds from the Loans have
been or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.


Section 3.12    Compliance With Laws; Anti-Terrorism Laws.
(a)    Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.
(b)    None of the Credit Parties and, to the knowledge of the Credit Parties,
none of their Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or
is controlled by a Blocked Person, (iv) is acting or will act for or on behalf
of a Blocked Person, (v) is associated with, or will become associated with, a
Blocked Person or (vi) is providing, or will provide, material, financial or
technical support or other services to or in support of acts of terrorism of a
Blocked Person. No Credit Party nor, to the knowledge of any Credit Party, any
of its Affiliates or agents acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked

44
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Person, or (B) deals in, or otherwise engages in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law.


Section 3.13    Taxes. All federal, state, local and foreign tax returns,
reports and statements required to be filed by or on behalf of each Credit Party
have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed and, except to the extent subject to a Permitted Contest, all Taxes
(including real property Taxes) and other charges shown to be due and payable in
respect thereof have been timely paid prior to the date on which any fine,
penalty, interest, late charge or loss may be added thereto for nonpayment
thereof. Except to the extent subject to a Permitted Contest, all state and
local sales and use Taxes required to be paid by each Credit Party have been
paid. All federal and state returns have been filed by each Credit Party for all
periods for which returns were due with respect to employee income tax
withholding, social security and unemployment taxes, and, except to the extent
subject to a Permitted Contest, the amounts shown thereon to be due and payable
have been paid in full or adequate provisions therefor have been made.


Section 3.14    Compliance with ERISA.
(a)    Each ERISA Plan (and the related trusts and funding agreements) complies
in form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects. Each ERISA Plan which is intended to be qualified
under Section 401(a) of the Code is so qualified, and the United States Internal
Revenue Service has issued a favorable determination letter with respect to each
such ERISA Plan which may be relied on currently. No US Credit Party has
incurred liability for any material excise tax under any of Sections 4971
through 5000 of the Code.
(b)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each US Credit Party is in
compliance with the applicable provisions of ERISA and the provision of the Code
relating to ERISA Plans and the regulations and published interpretations
therein. During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan, (i) no steps have been taken to terminate any Pension
Plan, and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA. No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could result in the incurrence by any US Credit Party of any
material liability, fine or penalty. No US Credit Party has incurred liability
to the PBGC (other than for current premiums) with respect to any employee
Pension Plan. All contributions (if any) have been made on a timely basis to any
Multiemployer Plan that are required to be made by any US Credit Party or any
other member of the Controlled Group under the terms of the plan or of any
collective bargaining agreement or by applicable Law; no US Credit Party nor any
member of the Controlled Group has withdrawn or partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan, and no US Credit Party nor any member of the Controlled Group has
received any notice that any Multiemployer Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of any excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent.

45
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------





Section 3.15    Consummation of Operative Documents; Brokers. Except for fees
payable to Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Operative Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder’s or brokerage fees, commissions or other
expenses in connection herewith or therewith.


Section 3.16    Related Transactions. All transactions contemplated by the
Operative Documents to be consummated on or prior to the date hereof have been
so consummated (including, without limitation, the disbursement and transfer of
all funds in connection therewith) in all material respects pursuant to the
provisions of the applicable Operative Documents, true and complete copies of
which have been delivered to Agent, and in compliance with all applicable Law,
except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.


Section 3.17    Material Contracts. Except for the Operative Documents and the
other agreements set forth on Schedule 3.17 (collectively with the Operative
Documents, the “Material Contracts”), as of the Closing Date, no Credit Party is
a party to (a) any “material contract” as such term is defined in Item
601(b)(10) of Regulation S-K promulgated under the Securities Act of 1933, as
amended or (b) any other agreements or instruments, the breach, nonperformance
or cancellation of which, or the failure of which to renew, could reasonably be
expected to have a Material Adverse Effect or result in liabilities to such
Credit Party in excess of $500,000 in any calendar year. The consummation of the
transactions contemplated by the Financing Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
any Credit Party).


Section 3.18    Compliance with Environmental Requirements; No Hazardous
Materials. Except in each case as set forth on Schedule 3.18:
(a)    no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to such
US Credit Party’s knowledge, threatened by any Governmental Authority or other
Person with respect to any (i) alleged violation by any US Credit Party of any
Environmental Law, (ii) alleged failure by any US Credit Party to have any
Permits required in connection with the conduct of its business or to comply
with the terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials; and
(b)    no property now owned or leased by any US Credit Party and, to the
knowledge of each US Credit Party, no such property previously owned or leased
by any US Credit Party, to which any US Credit Party has, directly or
indirectly, transported or arranged for the transportation of any Hazardous
Materials, is listed or, to such US Credit Party’s knowledge, proposed for
listing, on the National Priorities List promulgated pursuant to CERCLA, or
CERCLIS (as defined in CERCLA) or any similar state list or is the subject of
federal, state or local enforcement actions or, to the knowledge of such US
Credit Party, other investigations which may lead to claims against any US
Credit Party for clean-up costs, remedial work, damage to natural resources or
personal injury claims, including, without limitation, claims under CERCLA.



46
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Section 3.19    Intellectual Property. Each Credit Party owns, is licensed to
use or otherwise has the right to use, all Intellectual Property that is
material to the condition (financial or other), business or operations of such
Credit Party. All Intellectual Property existing as of the Closing Date which is
issued, registered or pending with any United States or foreign Governmental
Authority (including, without limitation, any and all applications for the
registration of any Intellectual Property with any such United States or foreign
Governmental Authority) and all licenses under which any Borrower is the
licensee of any such registered Intellectual Property (or any such application
for the registration of Intellectual Property) owned by another Person are set
forth on Schedule 3.19. Such Schedule 3.19 indicates in each case whether such
registered Intellectual Property (or application therefore) is owned or licensed
by such Credit Party, and in the case of any such licensed registered
Intellectual Property (or application therefore), lists the name of such
licensor and the name and date of the agreement pursuant to which such item of
Intellectual Property is licensed, and copies of all such agreements have been
provided to Agent. Except as indicated on Schedule 3.19, the applicable Credit
Party is the sole and exclusive owner of the entire and unencumbered right,
title and interest in and to each such registered Intellectual Property (or
application therefore) purported to be owned by such Credit Party, free and
clear of any Liens and/or licenses in favor of third parties or agreements or
covenants not such sue third parties for infringement. All registered
Intellectual Property of each Credit Party is duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. No Credit Party is
party to, nor bound by, any material license or other agreement with respect to
which any Credit Party is the licensee that prohibits or otherwise restricts
such Credit Party from granting a security interest in such Credit Party’s
interest in such license or agreement or other property. To such Credit Party’s
knowledge, each Credit Party conducts its business without infringement or claim
of infringement of any Intellectual Property rights of others and there is no
infringement or claim of infringement by others of any Intellectual Property
rights of any Credit Party, which infringement or claim of infringement could
reasonably be expected to have a Material Adverse Effect.


Section 3.20    Solvency. After giving effect to the Loan advance and the
liabilities and obligations of each Credit Party under the Operative Documents,
each Borrower and each additional Credit Party is Solvent.


Section 3.21    Full Disclosure. None of the written information (financial or
otherwise) furnished by or on behalf of any Credit Party to Agent or any Lender
in connection with the consummation of the transactions contemplated by the
Operative Documents, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made. All financial projections delivered to Agent and the Lenders by any
Credit Party (or its agents) have been prepared on the basis of the assumptions
stated therein. Such projections represent such Credit Party’s best estimate of
such Credit Party’s future financial performance and such assumptions are
believed by such Credit Party to be fair and reasonable in light of current
business conditions; provided, however, that the Credit Parties can give no
assurance that such projections will be attained.


Section 3.22    Interest Rate. The rate of interest paid under the Notes and the
method and manner of the calculation thereof do not violate any usury or other
law or applicable Laws, any of the Organizational Documents, or any of the
Operative Documents.



47
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Section 3.23    Subsidiaries. The Credit Parties do not own any stock,
partnership interests, limited liability company interests or other equity
securities except for (i) the Subsidiaries or (ii) Permitted Investments.


ARTICLE 4    - AFFIRMATIVE COVENANTS
Each Credit Party agrees that, so long as any Credit Exposure exists:


Section 4.1    Financial Statements and Other Reports. Holdings will deliver to
Agent: (a) as soon as available, but no later than thirty (30) days after the
last day of each month, a company prepared consolidated balance sheet and income
statement covering Holdings’ and its Consolidated Subsidiaries’ consolidated
operations during the period, prepared under GAAP, consistently applied,
certified by a Responsible Officer and in a form acceptable to Agent; (b)
promptly following the reasonable request of Agent, evidence of payment and
satisfaction of all payroll, withholding and similar taxes due and owing by all
Credit Parties with respect to the payroll period(s) occurring during such
month; (c) as soon as available, but no later than ninety (90) days after the
last day of Holdings’ fiscal year, audited consolidated financial statements,
including, without limitation, a cash flow statement, prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Agent in its reasonable discretion; (d) within five (5) days of delivery or
filing thereof, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt and copies of
all reports and other filings made by Borrower with any stock exchange on which
any securities of any Borrower are traded and/or the SEC, unless such reports or
other filings are otherwise available on the public website of the SEC
(www.SEC.gov); (e) (i) on a quarterly basis, that certain litigation letter or
disclosure statement delivered to Holdings’ independent public accountants at
substantially the same time such letter or disclosure statement is delivered to
Holdings’ independent public accountants and (ii) a prompt report of any legal
actions pending or threatened against any Borrower or any of its Subsidiaries
that could (A) reasonably be expected to result in damages or costs to any
Borrower or any of its Subsidiaries of Five Hundred Thousand Dollars ($500,000)
or more, (B) if adversely decided could reasonably be expect to have a Material
Adverse Effect or (C) in any manner draws into question the validity of any of
the Operative Documents; (f) prompt written notice of an event that has had or
reasonably could be expected to have a Material Adverse Effect on the value of
any Intellectual Property; and (g) budgets, sales projections, operating plans
and other financial information and information, reports or statements regarding
the Borrowers, their business and the Collateral as Agent may from time to time
reasonably request. Each Borrower will, within thirty (30) days after the last
day of each month, deliver to Agent with the monthly financial statements, a
duly completed Compliance Certificate signed by a Responsible Officer setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement. Promptly upon their becoming available, Borrowers shall deliver
to Agent copies of all Material Contracts. Each Borrower will, within ten (10)
days after the last day of each month, deliver to Agent a duly completed
Borrowing Base Certificate signed by a Responsible Officer, with aged listings
of accounts receivable and accounts payable (by invoice date). Borrowers shall,
every ninety (90) days on a schedule to be designated by Agent, and at such
other times as Agent shall request, deliver to Agent a schedule of Domestic
Eligible Accounts denoting, for the thirty (30) largest Account Debtors during
such quarter, such Account Debtor’s credit rating(s), if any, as rated by A.M.
Best Company, Standard & Poor’s Corporation, Moody’s Investors Service, Inc.,
FITCH, Inc. or other applicable rating agent.


Section 4.2    Payment and Performance of Obligations. Each Borrower (a) will
pay and discharge, and cause each Subsidiary to pay and discharge, on a timely
basis as and when due, all of their

48
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



respective obligations and liabilities, except for such obligations and/or
liabilities (i) that may be the subject of a Permitted Contest, and (ii) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect or result in a Lien against any Collateral, except for
Permitted Liens, (b) without limiting anything contained in the foregoing clause
(a), pay all amounts due and owing in respect of Taxes (including without
limitation, payroll and withholdings tax liabilities) on a timely basis as and
when due, and in any case prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof,
(c) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (d) will not breach or permit any Subsidiary to
breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.


Section 4.3    Maintenance of Existence. Each Credit Party will preserve, renew
and keep in full force and effect and in good standing, and will cause each of
Alphatec Holdings International C.V., Cooperatie Alphatec Holdings Europa U.A.,
and each other Subsidiary that (i) owns assets, the aggregate value of which
exceeds $25,000 at any time or (ii) has Accounts or Inventory that has been
included in the calculation of the current Borrowing Base, to preserve, renew
and keep in full force and effect and in good standing (or the local
equivalent), their respective existence and their respective rights, privileges
and franchises necessary or desirable in the normal conduct of business.


Section 4.4    Maintenance of Property; Insurance.
(a)    Each Borrower will keep, and will cause each Subsidiary to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted. If all or any part of the Collateral
useful or necessary in its business, or upon which any Borrowing Base is
calculated, becomes damaged or destroyed, each Borrower will, and will cause
each Subsidiary to, promptly and completely repair and/or restore the affected
Collateral in a good and workmanlike manner, regardless of whether Agent agrees
to disburse insurance proceeds or other sums to pay costs of the work of repair
or reconstruction.
(b)    Upon completion of any Permitted Contest, Borrowers shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to Agent
proof of the completion of the contest and payment of the amount due, if any,
following which Agent shall return the security, if any, deposited with Agent
pursuant to the definition of Permitted Contest.
(c)    Each Borrower will maintain (i) casualty insurance on all real and
personal property on an all risks basis (including the perils of flood,
windstorm and quake), covering the repair and replacement cost of all such
property and coverage, business interruption and rent loss coverages with
extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage in such amounts and with
respect to such risks as Agent may request from time to time, pursuant to the
Insurance Requirements attached hereto as Schedule 4.4; provided, however, that,
in no event shall such insurance be in amounts or with coverage less than, or
with carriers with qualifications inferior to, any of the insurance or carriers
in existence as of the Closing Date (or required to be in existence

49
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



after the Closing Date under a Financing Document). All such insurance shall be
provided by insurers having an A.M. Best policyholders rating reasonably
acceptable to Agent.
(d)    On or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Agent to be named as an additional insured, assignee and
lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements in form and substance
acceptable to Agent. Borrowers shall deliver to Agent and the Lenders
(i) [Reserved], (ii) on an annual basis, and upon the request of any Lender
through Agent from time to time full information as to the insurance carried,
(iii) within five (5) days of receipt of notice from any insurer, a copy of any
notice of cancellation, nonrenewal or material change in coverage from that
existing on the date of this Agreement, (iv) forthwith, notice of any
cancellation or nonrenewal of coverage by any Borrower, and (v) at least 60 days
prior to expiration of any policy of insurance, evidence of renewal of such
insurance upon the terms and conditions herein required.
(e)    In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral. This
insurance may, but need not, protect such Borrower’s interests. The coverage
purchased by Agent may not pay any claim made by such Borrower or any claim that
is made against such Borrower in connection with the Collateral. Such Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement. If Agent purchases insurance for the Collateral, Borrowers will
be responsible for the costs of that insurance to the fullest extent provided by
law, including interest and other charges imposed by Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.


Section 4.5    Compliance with Laws and Material Contracts. Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply could not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon either (i) a material portion of the assets of
any such Person in favor of any Governmental Authority, or (ii) any Collateral.


Section 4.6    Inspection of Property, Books and Records. Each Borrower will
keep, and will cause each Subsidiary to keep, proper books of record
substantially in accordance with GAAP in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Subsidiary to permit,
representatives of Agent (at the sole cost of the applicable Borrower or
Subsidiary) and of any Lender (at the sole cost of such Lender, unless such
visit or inspection is made concurrently with Agent, in which case such visit
shall be at the sole cost of the applicable Borrower or Subsidiary) to visit and
inspect any of their respective properties, to examine and make abstracts or
copies from any of their respective books and records, to conduct a collateral
audit and analysis of their respective operations and the Collateral, to verify
the amount and age of the Accounts, the identity and credit of the respective
Account Debtors, to review the billing practices of Borrowers and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired. In the absence of an Event of Default, Agent or any Lender exercising
any rights pursuant to this Section 4.6 shall give the applicable Borrower or
any applicable Subsidiary

50
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



commercially reasonable prior notice of such exercise. No notice shall be
required during the existence and continuance of any Default or any time during
which Agent reasonably believes a Default exists.


Section 4.7    Use of Proceeds. Borrowers shall use the proceeds of the Term
Loan solely for (a) transaction fees incurred in connection with the Financing
Documents, (b) refinancing on the Closing Date of Debt, including repayment of
certain Revolving Loans outstanding immediately prior to the Closing Date, and
(c) for working capital needs of Borrowers and their Subsidiaries as permitted
hereunder. Borrowers shall use the proceeds of Revolving Loans solely for
(i) transaction fees incurred in connection with the Financing Documents, and
(ii) for working capital needs of Borrowers and their Subsidiaries as permitted
hereunder. No portion of the proceeds of the Loans will be used for family,
personal, agricultural or household use or the purchase of margin stock.




Section 4.8    Estoppel Certificates. After written request by Agent, Borrowers,
within thirty (30) days and at their expense, will furnish Agent with a
statement, duly acknowledged and certified, setting forth (a) the amount of the
original principal amount of the Notes, and the unpaid principal amount of the
Notes, (b) the rate of interest of the Notes, (c) the date payments of interest
and/or principal were last paid, (d) any offsets or defenses to the payment of
the Obligations, and if any are alleged, the nature thereof, (e) that the Notes
and this Agreement have not been modified or if modified, giving particulars of
such modification, and (f) that there has occurred and is then continuing no
Default or if such Default exists, the nature thereof, the period of time it has
existed, and the action being taken to remedy such Default. After written
request by Agent, Borrowers, within fifteen (15) days and at their expense, will
furnish Agent with a certificate, signed by a Responsible Officer of Borrowers,
updating all of the representations and warranties contained in this Agreement
and the other Financing Documents and certifying that all of the representations
and warranties contained in this Agreement and the other Financing Documents, as
updated pursuant to such certificate, are true, accurate and complete as of the
date of such certificate.


Section 4.9    Notices of Litigation and Defaults. In addition to, but not in
duplication of the information required to be delivered pursuant to Section
4.1(e), Borrowers will give prompt written notice to Agent (a) of any litigation
or governmental proceedings pending or threatened (in writing) against Borrowers
or other Credit Party which would reasonably be expected to have a Material
Adverse Effect with respect to Borrowers or any other Credit Party or which in
any manner calls into question the validity or enforceability of any Financing
Document, (b) upon any Borrower becoming aware of the existence of any Default
or Event of Default, (c) if any Credit Party is in breach or default under or
with respect to any Material Contract, or if any Credit Party is in breach or
default under or with respect to any other contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect, (d) of any strikes or other labor disputes pending or, to any Borrower’s
knowledge, threatened against any Credit Party, (e) if there is any infringement
or claim of infringement by any other Person with respect to any Intellectual
Property rights of any Credit Party that could reasonably be expected to have a
Material Adverse Effect, or if there is any claim by any other Person that any
Credit Party in the conduct of its business is infringing on the Intellectual
Property Rights of others, and (f) of all returns, recoveries, disputes and
claims related to the Collateral could reasonably be expected to result in costs
in excess of $500,000.



51
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Section 4.10    Hazardous Materials; Remediation.
(a)    If any release or disposal of Hazardous Materials shall occur or shall
have occurred on any real property or any other assets of any Borrower or any
other Credit Party, such Borrower will cause, or direct the applicable Credit
Party to cause, the prompt containment and removal of such Hazardous Materials
and the remediation of such real property or other assets as is necessary to
comply with all Environmental Laws and to preserve the value of such real
property or other assets. Without limiting the generality of the foregoing, each
Borrower shall, and shall cause each other Credit Party to, comply with each
Environmental Law requiring the performance at any real property by any Borrower
or any other Credit Party of activities in response to the release or threatened
release of a Hazardous Material.
(b)    Borrowers will provide Agent within thirty (30) days after written demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent’s reasonable business determination that the failure to remove,
treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Effect.


Section 4.11    Further Assurances.
(a)    Each Borrower will, and will cause each Subsidiary to, at its own cost
and expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Agent or the Required Lenders may from time to time reasonably request in
order to carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to (i) establish,
create, preserve, protect and perfect a first priority Lien (subject only to
Permitted Liens) in favor of Agent for itself and for the benefit of the Lenders
on the Collateral (including Collateral acquired after the date hereof), and
(ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries of
Borrowers to be jointly and severally obligated with the other Borrowers under
all covenants and obligations under this Agreement, including the obligation to
repay the Obligations. Without limiting the generality of the foregoing,
(x) Borrowers shall, at the time of the delivery of any Compliance Certificate
disclosing the acquisition by an Credit Party of any registered Intellectual
Property or application for the registration of Intellectual Property, deliver
to Agent a duly completed and executed supplement to the applicable Credit
Party’s Patent Security Agreement or Trademark Security Agreement in the form of
the respective Exhibit thereto, and (y) at the request of Agent, following the
disclosure by Borrowers on any Compliance Certificate of the acquisition by any
Credit Party of any rights under a license as a licensee with respect to any
registered Intellectual Property or application for the registration of any
Intellectual Property owned by another Person, Borrowers shall execute any
documents requested by Agent to establish, create, preserve, protect and perfect
a first priority lien in favor of Agent, to the extent legally possible, in such
Borrower’s rights under such license and shall use their commercially reasonable
best efforts to obtain the written consent of the licensor which such license to
the granting in favor of Agent of a Lien on such Borrower’s rights as licensee
under such license.
(b)    Upon receipt of an affidavit of an officer of Agent or a Lender as to the
loss, theft, destruction or mutilation of any Note or any other Financing
Document which is not of public record, and, in the case of any such mutilation,
upon surrender and cancellation of such Note or other applicable Financing
Document, Borrowers will issue, in lieu thereof, a replacement Note or other
applicable Financing

52
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Document, dated the date of such lost, stolen, destroyed or mutilated Note or
other Financing Document in the same principal amount thereof and otherwise of
like tenor.
(c)    Upon the formation or acquisition of a new Subsidiary or at the request
of the Agent or Required Lenders, Borrowers shall (i) pledge, have pledged or
cause or have caused to be pledged to the Agent pursuant to a pledge agreement
in form and substance satisfactory to the Agent, all of the outstanding shares
of equity interests or other equity interests of such new Subsidiary owned
directly or indirectly by any Borrower, along with undated stock or equivalent
powers for such certificates, executed in blank; (ii) unless Agent shall agree
otherwise in writing, cause the new Subsidiary to take such other actions
(including entering into or joining any Security Documents) as are necessary or
advisable in the reasonable opinion of the Agent in order to grant the Agent,
acting on behalf of the Lenders, a first priority Lien on all real and personal
property of such Subsidiary in existence as of such date and in all after
acquired property, which first priority Liens are required to be granted
pursuant to this Agreement; (iii) unless Agent shall agree otherwise in writing,
cause such new Subsidiary to either (at the election of Agent) become a Borrower
hereunder with joint and several liability for all obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a joinder
agreement or other similar agreement in form and substance satisfactory to Agent
or to become a Guarantor of the obligations of Borrowers hereunder and under the
other Financing Documents pursuant to a guaranty and suretyship agreement in
form and substance satisfactory to Agent; and (iv) cause the new Subsidiary to
deliver certified copies of such Subsidiary’s certificate or articles of
incorporation, together with good standing certificates, by-laws (or other
operating agreement or governing documents), resolutions of the Board of
Directors or other governing body, approving and authorize the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be requested by the Agent, in each case, in form and substance
satisfactory to the Agent.
(d)    Upon the request of Agent, Borrowers shall obtain a landlord’s agreement
or mortgagee agreement, as applicable, from the lessor of each leased property
or mortgagee of owned property with respect to any business location where any
portion of the Collateral included in or proposed to be included in the
Borrowing Base, or the records relating to such Collateral and/or software and
equipment relating to such records or Collateral, is stored or located, which
agreement or letter shall be reasonably satisfactory in form and substance to
Agent. Borrowers shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location where any
Collateral, or any records related thereto, is or may be located.


Section 4.12    [Reserved].


Section 4.13    Power of Attorney. Each of the officers of Agent is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
Borrowers (without requiring any of them to act as such) with full power of
substitution to do the following: (a) endorse the name of Borrowers upon any and
all checks, drafts, money orders, and other instruments for the payment of money
that are payable to Borrowers and constitute collections on Borrowers’ Accounts;
(b) so long as Agent has provided not less than three (3) Business Days’ prior
written notice to Borrower to perform the same and Borrower has failed to take
such action, execute in the name of Borrowers any schedules, assignments,
instruments, documents, and statements that Borrowers are obligated to give
Agent under this Agreement; (c) after the occurrence and during the continuance
of an Event of Default, take any action Borrowers are required to take under
this Agreement; (d) so long as Agent has provided not less than three (3)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, do such other and further acts

53
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



and deeds in the name of Borrowers that Agent may deem necessary or desirable to
enforce any Account or other Collateral or perfect Agent’s security interest or
Lien in any Collateral; and (e) after the occurrence and during the continuance
of an Event of Default, do such other and further acts and deeds in the name of
Borrowers that Agent may deem necessary or desirable to enforce its rights with
regard to any Account or other Collateral. This power of attorney shall be
irrevocable and coupled with an interest.


Section 4.14    Borrowing Base Collateral Administration.
(a)    All data and other information relating to Accounts or other intangible
Collateral shall, at all times, be kept by Borrowers, at their respective
principal offices and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.
(b)    Borrowers shall provide prompt written notice to each Person who either
is currently an Account Debtor or becomes an Account Debtor at any time
following the date of this Agreement that directs each Account Debtor to make
payments into the Lockbox, and hereby authorizes Agent, upon Borrowers’ failure
to send such notices within ten (10) days after the date of this Agreement (or
ten (10) days after the Person becomes an Account Debtor), to send any and all
similar notices to such Person. Agent reserves the right to notify Account
Debtors that Agent has been granted a Lien upon all Accounts.
(c)    Borrowers will conduct cycle counts of the Inventory on a regular basis,
and Borrowers shall, at such times as Agent requests (but no more than twice per
year) provide to Agent a written accounting of such cycle counts in form and
substance satisfactory to Agent. Borrower will maintain, at all times, and in
good order a perpetual inventory system, substantially similar to that in effect
on the Closing Date. Each Borrower will use commercially reasonable efforts to,
at all times, keep its Inventory in good and marketable condition. In addition
to the foregoing, from time to time, Agent may require Borrowers to obtain and
deliver to Agent appraisal reports in form and substance and from appraisers
reasonably satisfactory to Agent stating the then current fair market values of
all or any portion of Inventory owned by each Borrower or any Subsidiaries.
(d)    In addition to the foregoing, from time to time, Agent may require
Borrowers to obtain and deliver to Agent appraisal reports in form and substance
and from appraisers reasonably satisfactory to Agent stating the then current
fair market values of all or any portion of Inventory, Intellectual Property and
Equipment owned by each Borrower or any Subsidiaries.
(e)    Borrowers will use commercially reasonable efforts to, at all times, keep
its Equipment in good repair and physical condition. In addition to the
foregoing, from time to time, Agent may require Borrowers to obtain and deliver
to Agent appraisal reports in form and substance and from appraisers reasonably
satisfactory to Agent stating the then current fair market values of all or any
portion of Equipment owned by each Borrower or any Subsidiaries.
(f)    Borrowers will maintain, and cause each Subsidiary to maintain, in
accordance with GAAP, reserves for excess and obsolete Inventory calculated in a
manner substantially similar to the calculation method utilized on the Closing
Date.


Section 4.15    Payment of Dividends. Following (a) the occurrence and
continuation of an Event of Default and (b) the exercise by Agent of any right,
option or remedy provided for hereunder, under any

54
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Financing Document or at law or in equity, Borrowers shall cause each of the
Foreign Subsidiaries to declare and pay to the Borrowers the maximum amount of
dividends and other distributions in respect of its capital stock or other
equity interest legally permitted to be paid by each such Foreign Subsidiary;
provided that such Foreign Subsidiaries shall be able to retain for working
capital purposes such other amounts used by the Foreign Subsidiaries in the
Ordinary Course of Business and as are reasonable necessary for its operations
based on its current projections, as provided to the Agent pursuant to Section
4.1.


ARTICLE 5    - NEGATIVE COVENANTS
Each Borrower agrees that, so long as any Credit Exposure exists:


Section 5.1    Debt; Contingent Obligations. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt. No Borrower will, or will permit any Subsidiary
to, directly or indirectly, create, assume, incur or suffer to exist any
Contingent Obligations, except for Permitted Contingent Obligations.


Section 5.2    Liens. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.


Section 5.3    Restricted Distributions. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Distribution, except for Permitted Distributions.


Section 5.4    Restrictive Agreements. No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or (b) create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind (except as provided by the Financing Documents) on the
ability of any Subsidiary to: (i) pay or make Restricted Distributions to any
Borrower or any Subsidiary; (ii) pay any Debt owed to any Borrower or any
Subsidiary; (iii) make loans or advances to any Borrower or any Subsidiary; or
(iv) transfer any of its property or assets to any Borrower or any Subsidiary.


Section 5.5    Payments and Modifications of Subordinated Debt. Borrower will
not, and will not permit any Subsidiary to, directly or indirectly (a) declare,
pay, make or set aside any amount for payment in respect of Subordinated Debt,
except for payments made in full compliance with and expressly permitted under
the Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement, (c) declare, pay, make or set aside
any amount for payment in respect of any Debt hereinafter incurred that, by its
terms, or by separate agreement, is subordinated to the Obligations, except for
payments made in full compliance with and expressly permitted under the
subordination provisions applicable thereto, or (d) amend or otherwise modify
the terms of any such Debt if the effect of such amendment or modification is to
(i) increase the interest rate or fees on, or change the manner or timing of
payment of, such Debt, (ii) accelerate

55
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



or shorten the dates upon which payments of principal or interest are due on, or
the principal amount of, such Debt, (iii) change in a manner adverse to any
Credit Party or Agent any event of default or add or make more restrictive any
covenant with respect to such Debt, (iv) change the prepayment provisions of
such Debt or any of the defined terms related thereto, (v) change the
subordination provisions thereof (or the subordination terms of any guaranty
thereof), or (vi) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Debt in a manner adverse to Borrower, any
Subsidiaries, Agents or Lenders. Borrower shall, prior to entering into any such
amendment or modification, deliver to Agent reasonably in advance of the
execution thereof, any final or execution form copy thereof.


Section 5.6    Consolidations, Mergers and Sales of Assets; Change in Control.
No Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) consolidate or merge or amalgamate with or into any other Person, or (b)
consummate any Asset Dispositions other than Permitted Asset Dispositions and
other dispositions approved by Agent. No Borrower will suffer or permit to occur
any Change in Control with respect to itself, any Subsidiary or any Guarantor
other than Permitted Transfers with respect to such Persons.


Section 5.7    Purchase of Assets, Investments. No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) acquire or enter into any
agreement to acquire any assets other than in the Ordinary Course of Business;
(b) engage or enter into any agreement to engage in any joint venture or
partnership with any other Person; or (c) acquire or own or enter into any
agreement to acquire or own any Investment in any Person other than Permitted
Investments.


Section 5.8    Transactions with Affiliates. Except as otherwise disclosed on
Schedule 5.8, and except for (x) transactions that are disclosed to and approved
by Agent in advance of being entered into, (y) transactions which contain terms
that are no less favorable to the applicable Borrower or any Subsidiary, as the
case may be, than those which might be obtained from a third party not an
Affiliate of any Credit Party, or (z) transactions constituting Permitted
Intercompany Advances or Secured Permitted Intercompany Loans, no Borrower will,
or will permit any Subsidiary to, directly or indirectly, enter into or permit
to exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of any Borrower.


Section 5.9    Modification of Organizational Documents. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Organizational Documents of such Person, except for Permitted Modifications.


Section 5.10    Modification of Certain Agreements. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Material Contract, if: (a) such amendment or modification  is contrary to the
terms of this Agreement or any other Financing Document; (b) such amendment or
modification could reasonably be expected to be adverse to the rights, interests
or privileges of the Agent or the Lenders or their ability to enforce the same;
or (c) the net effect of such amendment or modification is adverse in any
material respect to any Loan Party, Agent or Lenders. Each Borrower shall, prior
to entering into any amendment or other modification of any of the foregoing
documents, deliver to Agent reasonably in advance of the execution thereof, any
final or execution form copy of amendments or other modifications to such
documents, and such Borrower agrees not to take, nor permit any of its

56
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Subsidiaries to take, any such action with respect to any such documents without
obtaining such approval from Agent.


Section 5.11    Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto. No Borrower will, or will permit any
Subsidiary to, other than in the Ordinary Course of Business, change its normal
billing payment and reimbursement policies and procedures with respect to its
Accounts (including, without limitation, the amount and timing of finance
charges, fees and write-offs).


Section 5.12    Lease Payments. No Borrower will, or will permit any Subsidiary
to, directly or indirectly, incur or assume (whether pursuant to a Guarantee or
otherwise) any liability for rental payments except in the Ordinary Course of
Business.


Section 5.13    Limitation on Sale and Leaseback Transactions. No Borrower will,
or will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.


Section 5.14    Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts. No Borrower will, or will permit any Subsidiary to, directly or
indirectly, establish any new Deposit Account or Securities Account without
prior written notice to Agent. With respect to each Deposit Account or
Securities Account opened in the United States, upon request of Agent, such
Borrower or such Subsidiary shall and shall cause the bank, financial
institution or securities intermediary at which the account is to be opened to
enter into a Deposit Account Control Agreement or Securities Account Control
Agreement prior to or concurrently with the establishment of such Deposit
Account or Securities Account. Borrowers represent and warrant that
Schedule 5.14 (as such Schedule may be updated from time to time to reflect
changes resulting from the establishment of new Deposit Accounts or Securities
Accounts pursuant to this Section 5.14) lists all of the Deposit Accounts and
Securities Accounts of each Borrower and its Subsidiaries. The provisions of
this Section requiring Deposit Account Control Agreements shall not apply to (1)
Deposit Accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrowers’ employees and
identified to Agent by Borrowers as such; provided, however, that at all times
that any Obligations remain outstanding, Borrower shall maintain one or more
separate Deposit Accounts to hold any and all amounts to be used for payroll,
payroll taxes and other employee wage and benefit payments, and shall not
commingle any monies allocated for such purposes with funds in any other Deposit
Account and (2) Deposit Accounts or Securities Accounts maintained at a bank,
financial institution or securities intermediary outside the United States.


Section 5.15    Compliance with Anti-Terrorism Laws. Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material

57
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Contracts with any Blocked Person or any Person listed on the OFAC Lists. Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.


ARTICLE 6    - FINANCIAL COVENANTS


Section 6.1    Additional Defined Terms. The following additional definitions
are hereby appended to Section 1.1 of this Agreement:
“Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio and the Senior Leverage Ratio for any given calendar month, the twelve
(12) month period immediately preceding any such calendar month.
“EBITDA” has the meaning provided in the Compliance Certificate.
“Fixed Charge Coverage Ratio” means, for any Defined Period, the ratio of (a)
Operating Cash Flow to (b) Fixed Charges.
“Fixed Charges” has the meaning provided in the Compliance Certificate.
“Operating Cash Flow” has the meaning provided in the Compliance Certificate.
“Senior Debt” means an amount equal to the total aggregate amount of all senior
Debt of the Credit Parties (including, without limitation, the Obligations
hereunder and Debt under capitalized leases).
“Senior Leverage Ratio” means, for any Defined Period, the ratio of (a) Senior
Debt to (b) EBITDA.


Section 6.2    Fixed Charge Coverage Ratio. Borrowers will not permit the Fixed
Charge Coverage Ratio for any Defined Period, as tested monthly, (i) to be less
than [***] for each month that is the last month of a Fiscal Quarter and (ii) to
be less than [***] for each month other than a month that is the last month of a
Fiscal Quarter.


Section 6.3    Senior Leverage Ratio. Borrowers will not permit the Senior
Leverage Ratio for any Defined Period, as tested monthly, (i) to be greater than
[***] for each month that is the end of a Fiscal Quarter and (ii) to be greater
than [***] for each month other than a month that is the end of a Fiscal
Quarter.

58
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------





Section 6.4    Evidence of Compliance. Borrowers shall furnish to Agent,
together with the financial reporting required of Borrowers in Section 4.1
hereof, a Compliance Certificate as evidence of Borrowers’ compliance with the
covenants in this Article and evidence that no Event of Default specified in
this Article has occurred. The Compliance Certificate shall include, without
limitation, (a) a statement and report, on a form approved by Agent, detailing
Borrowers’ calculations, and (b) if requested by Agent, back-up documentation
(including, without limitation, invoices, receipts and other evidence of costs
incurred during such quarter as Agent shall reasonably require) evidencing the
propriety of the calculations.


ARTICLE 7    - CONDITIONS


Section 7.1    Conditions to Closing. The obligation of each Lender to make the
initial Term Loans and to make an additional Revolving Loans on the Closing Date
shall be subject to the receipt by Agent of each agreement, document and
instrument set forth on Schedule 7.1, each in form and substance satisfactory to
Agent, and such other closing deliverables reasonably requested by Agent and
Lenders, and to the satisfaction of the following conditions precedent, each to
the satisfaction of Agent and Lenders and their respective counsel in their sole
discretion:
(a)    the payment of all fees, expenses and other amounts due and payable under
each Financing Document;
(b)    since December 31, 2011, the absence of any material adverse change in
any aspect of the business, operations, properties, prospects or condition
(financial or otherwise) of any Credit Party or any seller of any assets or
business to be purchased by any Borrower contemporaneous with the Closing Date,
or any event or condition which could reasonably be expected to result in such a
material adverse change; and
(c)    the receipt of an updated Borrowing Base Certificate, prepared as of the
Closing Date.
Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.


Section 7.2    Conditions to Each Loan. The obligation of the Lenders to make a
Loan or an advance in respect of any Loan, is subject to the satisfaction of the
following additional conditions:
(a)    in the case of a Revolving Loan Borrowing, receipt by Agent of a Notice
of Borrowing and updated Borrowing Base Certificate, and in the case of a Term
Loan Borrowing, receipt by Agent of a Notice of Borrowing;
(b)    with respect to each Term Loan Borrowing, Borrowers shall provide a
Compliance Certificate demonstrating, to the reasonable satisfaction of Agent,
that, as of the proposed date of any funding of a Term Loan, Borrower, on a pro
forma basis after giving effect to the proposed Term Loan Borrowing, the Senior
Leverage Ratio shall be less than 3.5:1.0.

59
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(c)    the fact that, immediately after such borrowing and after application of
the proceeds thereof or after such issuance, the Revolving Loan Outstandings
will not exceed the Revolving Loan Limit;
(d)    the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;
(e)    the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete on and
as of the date of such borrowing or issuance, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct as of such earlier date;
(f)    the fact that no change in the condition (financial or otherwise),
properties, business, prospects, or operations of Borrowers or any other Credit
Party shall have occurred and be continuing with respect to Borrowers or any
Credit Party since the date of this Agreement that has or could reasonably be
expect to have a Material Adverse Effect; and
(g)    the continued compliance by Borrowers with all of the terms, covenants
and conditions of Article 8 and, unless Agent shall elect otherwise from time to
time, the absence of any fact, event or circumstance for which Borrower is
required to give Agent notice under Article 8.
Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct as of such date (except to the
extent that such representations and warranties expressly relate solely to an
earlier date).


Section 7.3    Searches. Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrowers’ expense, the searches described in clauses (a), (b), and (c)
below against Borrowers and any other Credit Party, the results of which are to
be consistent with Borrowers’ representations and warranties under this
Agreement and the satisfactory results of which shall be a condition precedent
to all advances of Loan proceeds: (a) UCC searches with the Secretary of State
of the jurisdiction in which the applicable Person is organized; (b) judgment,
pending litigation, federal tax lien, personal property tax lien, and corporate
and partnership tax lien searches, in each jurisdiction searched under clause
(a) above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.


Section 7.4    Post-Closing Requirements. Borrowers shall complete each of the
post-closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance satisfactory to Agent.


ARTICLE 8    – REGULATORY MATTERS


Section 8.1    Healthcare Permits.

60
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(a)    Each Credit Party (i) has each Healthcare Permit and other rights from,
and has made all declarations and filings with, all applicable Governmental
Authorities, all self-regulatory authorities and all courts and other tribunals
necessary to engage in the ownership, management and operation of the businesses
of such Credit Party, and (ii) has no knowledge that any Governmental Authority
is considering limiting, suspending or revoking any such Healthcare Permit. All
such Healthcare Permits are valid and in full force and effect and Credit
Parties are in material compliance with the terms and conditions of all such
Healthcare Permits, except where failure to be in such compliance or for a
Healthcare Permit to be valid and in full force and effect would not have a
Material Adverse Effect.
(b)    Borrower will timely file or caused to be timely filed (after giving
effect to any extension duly obtained), all notifications, reports, submissions,
Permit renewals and reports of every kind whatsoever required by applicable Laws
(which reports will be materially accurate and complete in all respects and not
misleading in any respect).
(c)    Borrower will maintain in full force and effect, and free from
restrictions, probations, conditions or known conflicts which would materially
impair the use or operation of any Credit Party, all Healthcare Permits
necessary under Healthcare Laws to carry on the business of Borrowers as it is
conducted on the Closing Date.


Section 8.2    FDA Regulatory Matters
(a)    Borrower has all Permits issued or allowed by the U.S. Food and Drug
Administration (“FDA”) or any comparable governmental authority (including but
not limited to new drug applications, abbreviated new drug applications,
biologics license applications, investigational new drug applications,
over-the-counter drug monograph, device pre-market approval applications, device
pre-market notifications, investigational device exemptions, product
recertifications, manufacturing approvals and authorizations, CE Marks, pricing
and reimbursement approvals, labeling approvals or their foreign equivalent,
controlled substance registrations, and wholesale distributor permits
(hereinafter “Permits”) that are required to conduct its business as currently
conducted, or as proposed to be conducted. To the knowledge of Borrower, neither
the FDA nor any comparable governmental authority is considering limiting,
suspending, or revoking such Permits or changing the marketing classification or
labeling or other significant parameter affecting the products of the Borrower.
To the knowledge of Borrower, there is no false or misleading information or
significant omission in any product application or other submission to the FDA
or any comparable governmental authority. The Borrower has fulfilled and
performed their obligations under each Permit, and no event has occurred or
condition or state of facts exists which would constitute a breach or default
under, or would cause revocation or termination of, any such Permit. To the
knowledge of Borrower, any third party that is a manufacturer or contractor for
the Borrower is in compliance with all Permits required by the FDA or comparable
governmental authority and all Public Health Laws insofar as they reasonably
pertain to the manufacture of product components or products regulated as
medical devices and marketed or distributed by the Borrower.
(b)    All products designed, developed, manufactured, prepared, assembled,
packaged, tested, labeled, distributed or marketed by or on behalf of Borrower
that are subject to the jurisdiction of the FDA or a comparable governmental
authority have been and are being designed, developed, tested, manufactured,
prepared, assembled, packaged, distributed, labeled and marketed in compliance
with the Healthcare Laws and all other applicable Laws, statutes, ordinances,
rules and regulations (each a “Requirement of Law”), including, without
limitation, clinical and non-clinical evaluation, product approval or clearance,
good manufacturing practices, labeling, advertising and promotion,
record-keeping,

61
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



establishment registration and device listing, reporting of recalls, and adverse
event reporting, and have been and are being tested, investigated, designed,
developed, manufactured, prepared, assembled, packaged, labeled, distributed,
marketed, and sold in compliance with all applicable Requirements of Law.
(c)    Borrower is not subject to any obligation arising under an administrative
or regulatory action, proceeding, or inspection by a governmental authority,
including the FDA, warning letter, notice of violation letter, consent decree,
request for information or other notice, response or commitment made to or with
the FDA or any comparable governmental authority. There is no act, omission,
event, or circumstance of which Borrower has knowledge that would reasonably be
expected to give rise to or lead to any civil, criminal or administrative
action, suit, demand, claim, complaint, hearing, investigation, demand letter,
warning letter, proceeding or request for information pending against Borrower
and, to Borrower’s knowledge, Borrower has no liability (whether actual or
contingent) for failure to comply with any Public Health Laws. There has not
been any violation of any Public Health Laws by Borrower in its product
development efforts, submissions, record keeping and reports to the FDA or any
other comparable governmental authority that could reasonably be expected to
require or lead to investigation, corrective action or enforcement, regulatory
or administrative action that could reasonably be expected to have a Material
Adverse Effect. To the knowledge of Borrower, there are no civil or criminal
proceedings relating to Borrower or any officer, director or employee of
Borrower that involve a matter within or related to the FDA’s any other
comparable governmental authority’s jurisdiction.
(d)    As of the Closing Date, Borrower is not undergoing any inspection related
to any activities or products of the Borrower that are subject to Healthcare
Laws, or any other governmental authority investigation.
(e)    During the period of six calendar years immediately preceding the Closing
Date, Borrower has not introduced into commercial distribution any products
manufactured by or on behalf of Borrower or distributed any products on behalf
of another manufacturer that were upon their shipment by Borrower adulterated or
misbranded in violation of 21 U.S.C. § 331. Borrower has not received any notice
or communication from the FDA or comparable governmental authority alleging
material noncompliance with any Requirement of Law. No product has been seized,
withdrawn, recalled, detained, or subject to a suspension (other than in the
ordinary course of business) of research, manufacturing, distribution or
commercialization activity, and there are no facts or circumstances reasonably
likely to cause (i) the seizure, denial, withdrawal, recall, detention, public
health notification, safety alert or suspension of manufacturing or other
activity relating to any product; (ii) a change in the labeling of any product
suggesting a compliance issue or risk; or (iii) a termination, seizure or
suspension of manufacturing, researching, distributing or marketing of any
product. No proceedings in the United States or any other jurisdiction seeking
the withdrawal, recall, revocation, suspension, import detention, or seizure of
any product are pending or threatened against Borrower.
(f)    Neither Borrower nor any of its respective officers, directors,
employees, agents or contractors (i) have been excluded or debarred from any
federal healthcare program (including without limitation Medicare or Medicaid)
or any other federal program or (ii) have received notice from the FDA or any
other comparable governmental authority with respect to debarment or
disqualification of any person that could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its respective officers,
directors, employees, agents or contractors have been convicted of any crime or
engaged in any conduct for which (x) debarment is mandated or permitted by 21
U.S.C. § 335a or (y) such person or entity could be excluded from participating
in the federal health care programs under Section 1128 of the Social Security
Act or any similar law. No officer and to the knowledge of Borrower, no employee
or agent of a Borrower, has (aa) made any untrue statement of material fact or
fraudulent statement to the FDA

62
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



or any other comparable governmental authority; (bb) failed to disclose a
material fact required to be disclosed to the FDA or any other comparable
governmental authority; or (cc) committed an act, made a statement, or failed to
make a statement that would reasonably be expected to provide the basis for the
FDA or any other comparable governmental authority to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” as set forth in 56 Fed. Reg. 46191 (September 10, 1991).
(g)    Borrower has not granted rights to design, develop, manufacture, produce,
assemble, distribute, license, prepare, package, label, market or sell its
products to any other person nor is it bound by any agreement that affects
Borrower’s exclusive right to design, develop, manufacture, produce, assemble,
distribute, license, prepare, package, label, market or sell its products.
(h)    Except as set forth on Schedule 8.2(h), (i) Borrower and its respective
contract manufacturers are, and have been for the past six calendar years, in
compliance with, and each of its products in current commercial distribution is
designed, manufactured, prepared, assembled, packaged, labeled, stored,
installed, serviced, and processed in compliance with, the Quality System
Regulation set forth in 21 C.F.R. Part 820, or comparable quality management
system, including, but not limited to, ISO 13485, as applicable, (ii) Borrower
is in compliance with the written procedures, record-keeping and reporting
requirements required by the FDA or any comparable governmental authority
pertaining to the reporting of adverse events and recalls involving any of
Borrower’s products, including, as the case may be, Medical Device Reporting set
forth in 21 C.F.R. Part 803 and Reports of Corrections and Removals set forth in
21 C.F.R. Part 806, (iii) Borrower’s products are and have been labeled,
promoted, and advertised in accordance with their Permit or within the scope of
an exemption from obtaining such Permit, and (iv) Borrower’s establishments are
registered with the FDA, as applicable, and each product of a Borrower, if any,
is listed with the FDA under the applicable FDA registration and listing
regulations for medical devices.


ARTICLE 9    - SECURITY AGREEMENT


Section 9.1    Generally.
(a)    As security for the payment and performance of the Obligations, and for
the payment and performance of all obligations under the Affiliated Financing
Documents (if any), and without limiting any other grant of a Lien and security
interest in any Security Document, each Credit Party hereby assigns and grants
to Agent, for the benefit of itself and Lenders, a continuing first priority
Lien on and security interest in, upon, and to the personal property set forth
on Schedule 9.1 attached hereto and made a part hereof.
(b)    Each Credit Party hereby authorizes Agent to file without the signature
of such Credit Party one or more UCC financing statements (or, with respect to
any Credit Party organized under the laws of a jurisdiction other than the
United States or any jurisdiction thereof, the local equivalent, if any)
relating to liens on personal property relating to all or any part of the
Collateral, which financing statements may list Agent as the “secured party” and
such Credit Party as the “debtor” and which describe and indicate the collateral
covered thereby as all or any part of the Collateral under the Financing
Documents (including an indication of the collateral covered by any such
financing statement as “all assets” of such Credit Party now owned or hereafter
acquired), in such jurisdictions as Agent from time to time determines are
appropriate, and to file without the signature of such Credit Party any
continuations of or corrective amendments to any such financing statements, in
any such case in order for Agent to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to the Collateral. Each Credit Party
also ratifies

63
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



its authorization for Agent to have filed in any jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.


Section 9.2    Representations and Warranties and Covenants Relating to
Collateral.
(a)    Schedule 9.2 sets forth (i) each chief executive office and principal
place of business of each Credit Party and each of their respective
Subsidiaries, and (ii) all of the addresses (including all warehouses) at which
any of the Collateral is located and/or books and records of any Credit Party
regarding any of the Collateral are kept, which such Schedule 9.2 indicates in
each case which Credit Party or Credit Parties have Collateral and/or books and
records located at such address, and, in the case of any such address not owned
by one or more of the Credit Parties, indicates the nature of such location
(e.g., leased business location operated by such Credit Party, third party
warehouse, consignment location, processor location, etc.) and the name and
address of the third party owning and/or operating such location.
(b)    Without limiting the generality of Section 3.2, except as indicated on
Schedule 3.19 with respect to any rights of any Credit Party as a licensee under
any license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, as applicable, no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or consent of any other Person is required for (i) the grant by each
Credit Party to Agent of the security interests and Liens in the Collateral
provided for under this Agreement and the other Security Documents (if any), or
(ii) the exercise by Agent of its rights and remedies with respect to the
Collateral provided for under this Agreement and the other Security Documents or
under any applicable Law, including the UCC, if applicable, and neither any such
grant of Liens in favor of Agent or exercise of rights by Agent shall violate or
cause a default under any agreement between any Credit Party and any other
Person relating to any such collateral, including any license to which a Credit
Party is a party, whether as licensor or licensee, with respect to any
Intellectual Property, whether owned by such Credit Party or any other Person.
(c)    As of the Closing Date, no Credit Party has any ownership interest in any
Chattel Paper (as defined in Article 9 of the UCC), letter of credit rights,
commercial tort claims, Instruments, documents or investment property (other
than equity interests in any Subsidiaries of such Credit Party disclosed on
Schedule 3.4) and the Credit Parties shall give notice to Agent promptly (but in
any event not later than the delivery of the next Compliance Certificate
required pursuant to Section 4.1 above) upon the acquisition by any Credit Party
of any such Chattel Paper, letter of credit rights, commercial tort claims,
Instruments, documents, investment property. No Person other than Agent or (if
applicable) any Lender has “control” (as defined in Article 9 of the UCC) over
any Deposit Account, investment property (including Securities Accounts and
commodities account), letter of credit rights or electronic chattel paper in
which any Credit Party has any interest (except for such control arising by
operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or commodities
account of Borrowers is maintained).
(d)    No Credit Party shall take any of the following actions or make any of
the following changes unless the Credit Parties have given at least thirty (30)
days prior written notice to Agent of Credit Parties’ intention to take any such
action (which such written notice shall include an updated version of any
Schedule impacted by such change) and have executed any and all documents,
instruments and agreements and taken any other actions which Agent may request
after receiving such written notice in order to protect and preserve the Liens,
rights and remedies of Agent with respect to the Collateral: (i) change the
legal name or organizational identification number of any Credit Party as it
appears in official filings in the jurisdiction of its organization, (ii) change
the jurisdiction of incorporation or formation of any Credit

64
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Party or allow any Credit Party to designate any jurisdiction as an additional
jurisdiction of incorporation for such Credit Party, or change the type of
entity that it is, or (iii) change its chief executive office, principal place
of business, or the location of its records concerning the Collateral or move
any Collateral to or place any Collateral on any location that is not then
listed on the Schedules and/or establish any business location at any location
that is not then listed on the Schedules.
(e)    No Credit Party shall adjust, settle or compromise the amount or payment
of any Account, or release wholly or partly any Account Debtor, or allow any
credit or discount thereon (other than adjustments, settlements, compromises,
credits and discounts in the Ordinary Course of Business, made while no Default
exists and in amounts which are not material with respect to the Account and
which, after giving effect thereto, do not cause the Borrowing Base to be less
than the Revolving Loan Outstandings) without the prior written consent of
Agent, such consent not to be unreasonably withheld, conditioned or delayed.
Without limiting the generality of this Agreement or any other provisions of any
of the Financing Documents relating to the rights of Agent after the occurrence
and during the continuance of an Event of Default, Agent shall have the right at
any time after the occurrence and during the continuance of an Event of Default
to: (i) exercise the rights of the Credit Parties with respect to the obligation
of any Account Debtor to make payment or otherwise render performance to the
Credit Parties and with respect to any property that secures the obligations of
any Account Debtor or any other Person obligated on the Collateral, and
(ii) adjust, settle or compromise the amount or payment of such Accounts.
(f)    Except for Accounts and Inventory in an aggregate amount of $25,000, no
Accounts or Inventory or other Collateral shall at any time be in the possession
or control of any warehouse, consignee, bailee or any of Credit Parties’ agents
or processors without prior written notice to Agent and the receipt by Agent, if
Agent has so requested, of warehouse receipts, consignment agreements or bailee
lien waivers (as applicable) reasonably satisfactory to Agent prior to the
commencement of such possession or control. The Credit Parties have notified
Agent that Inventory is currently located at the locations set forth on
Schedule 9.2. The Credit Parties shall, upon the request of Agent, notify any
such warehouse, consignee, bailee, agent or processor of the security interests
and Liens in favor of Agent created pursuant to this Agreement and the Security
Documents, instruct such Person to hold all such Collateral for Agent’s account
subject to Agent’s instructions and shall obtain an acknowledgement from such
Person that such Person holds the Collateral for Agent’s benefit.
(g)    The Credit Parties shall cause all equipment and other tangible Personal
Property other than Inventory to be maintained and preserved in the same
condition, repair and in working order as when new, ordinary wear and tear
excepted, and shall promptly make or cause to be made all repairs, replacements
and other improvements in connection therewith that are necessary or desirable
to such end. Upon request of Agent, the Credit Parties shall promptly deliver to
Agent any and all certificates of title, applications for title or similar
evidence of ownership of all such tangible Personal Property and shall cause
Agent to be named as lienholder on any such certificate of title or other
evidence of ownership. The Credit Parties shall not permit any such tangible
Personal Property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.
(h)    As of the Closing Date or, if such Promissory Note is entered into after
the Closing Date, within thirty (30) days of the date of such Promissory Note,
each Credit Party shall endorse, assign and deliver each Promissory Note to the
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank, in form and substance reasonably satisfactory to Agent. No Credit
Party shall, without the prior written consent of Agent, (A) waive or release
any obligation of any person that is obligated under any Promissory Note,
(B) take or omit to take any action or knowingly suffer or permit any action to
be omitted or taken, the taking or omission of which would result in any right
of offset against sums

65
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



payable under the Promissory Notes, or (C)  assign or surrender its rights and
interests under any Promissory Notes or terminate, cancel, modify, change,
supplement or amend the Promissory Notes.
(i)    The Credit Parties shall furnish to Agent from time to time any
statements and schedules further identifying or describing the Collateral and
any other information, reports or evidence concerning the Collateral as Agent
may reasonably request from time to time.


ARTICLE 10    - EVENTS OF DEFAULT


Section 10.1    Events of Default. For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:
(a)    (i) any Borrower shall fail to pay when due any principal, interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document and such failure continues for a period of five (5) days,
(ii) there shall occur any default in the performance of or compliance with any
of the following sections of this Agreement: Section 2.11, Section 4.2(b),
Section 4.4(c), Section 4.6, Article 5 and Article 6 and Section 7.4, or (iii)
there shall occur any default in the performance of or compliance with
Section 4.1 of this Agreement and such failure continues for a period of five
(5) days;
(b)    any Credit Party defaults in the performance of or compliance with any
term contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within fifteen
(15) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;
(c)    any representation, warranty, certification or statement made by any
Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);
(d)    (i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans), if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, to
cause, Debt or other liabilities having an individual principal amount in excess
of $500,000 or having an aggregate principal amount in excess of $500,000 to
become or be declared due prior to its stated maturity, or (ii) the occurrence
of any breach or default under any terms or provisions of any Subordinated Debt
Document or under any agreement subordinating the Subordinated Debt to all or
any portion of the Obligations or the occurrence of any event requiring the
prepayment of any Subordinated Debt;
(e)    any Credit Party or any Subsidiary of a Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a

66
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
(f)    an involuntary case or other proceeding shall be commenced against any
Credit Party or any Subsidiary of a Borrower seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against any Credit Party or any Subsidiary
of a Borrower under applicable federal bankruptcy, insolvency or other similar
law in respect of (i) bankruptcy, liquidation, winding-up, dissolution or
suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or
(iii) possession, foreclosure, seizure or retention, sale or other disposition
of, or other proceedings to enforce security over, all or any substantial part
of the assets of such Credit Party or Subsidiary;
(g)    (i) institution of any steps by any Person to terminate a Pension Plan if
as a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $250,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA, or (iii) there shall occur
any withdrawal or partial withdrawal from a Multiemployer Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Plans as a
result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $100,000;    
(h)    one or more judgments or orders for the payment of money (not paid or
fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of [***] shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of twenty (20) consecutive days during which a stay of enforcement of any
such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;
(i)    (x) any Lien created by any of the Security Documents shall at any time
fail to constitute a valid and perfected Lien on all of the Collateral purported
to be encumbered thereby, subject to no prior or equal Lien except Permitted
Liens, or any Credit Party shall so assert or (y) any Lien granted by a French
Subsidiary in favor of the holder of any Secured Permitted Intercompany Loan to
secured the obligations thereunder shall at any time fail to constitute a valid
and perfected Lien in the Accounts of such French Subsidiary;
(j)    the indictment of any Credit Party for a felony or any claim of fraud,
misrepresentation or other crime of moral turpitude;
(k)    a default or event of default occurs under any Guarantee of any portion
of the Obligations;

67
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(l)    any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of a Subordination Agreement;
(m)    if any Borrower is or becomes an entity whose equity is registered with
the SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;
(n)    [Reserved];
(o)    there shall occur any default or event of default under the Affiliated
Financing Documents or any Material Contract which results in a liability to any
Borrower in excess of [***]; or
(p)    the failure of Holdings to maintain Secured Permitted Intercompany Loans
in favor of one or more existing Subsidiaries.
Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Agent has given to Borrower Representative in connection with each such failure
any notice to which Borrowers would be entitled under this Section before such
failure could become an Event of Default, then all subsequent failures by a
Credit Party to comply with such provision of this Agreement shall effect an
immediate Event of Default (without the expiration of any applicable cure
period) with respect to all subsequent failures by a Credit Party to comply with
such provision of this Agreement, and Agent thereupon may exercise any remedy
set forth in this Article 10 without affording Borrowers any opportunity to cure
such Event of Default.
All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.


Section 10.2    Acceleration and Suspension or Termination of Revolving Loan
Commitment and Term Loan Commitment. Upon the occurrence and during the
continuance of an Event of Default, Agent may, and shall if requested by
Required Lenders, (a) by notice to Borrower Representative suspend or terminate
the Revolving Loan Commitment and Term Loan Commitment and the obligations of
Agent and the Lenders with respect thereto, in whole or in part (and, if in
part, each Lender’s Revolving Loan Commitment and Term Loan Commitment shall be
reduced in accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and Term Loan Commitment and the obligations of Agent and the Lenders with
respect thereto shall thereupon immediately and automatically terminate and all
of the Obligations shall become immediately and automatically due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower and Borrowers will pay the same.



68
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Section 10.3    UCC Remedies.
(a)    Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:
(i)    the right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;
(ii)    the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);
(iii)    the right to require Borrowers at Borrowers’ expense to assemble all or
any part of the Collateral and make it available to Agent at any place
designated by Lender;
(iv)    the right to notify postal authorities to change the address for
delivery of Borrowers’ mail to an address designated by Agent and to receive,
open and dispose of all mail addressed to any Borrower; and/or
(v)    the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws. Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process. Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.
(b)    Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers. At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of

69
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



the Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released. Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral. Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Agent may sell the
Collateral without giving any warranties as to the Collateral. Agent may
specifically disclaim any warranties of title or the like. This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral. If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.
(c)    Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.
(d)    Agent and each Lender is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Borrowers’ labels, mask works,
rights of use of any name, any other Intellectual Property and advertising
matter, and any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Article, Borrowers’
rights under all licenses (whether as licensor or licensee) and all franchise
agreements inure to Agent’s and each Lender’s benefit.





70
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Section 10.4    [Reserved]


Section 10.5    Default Rate of Interest. At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loans and other Obligations shall bear interest at rates that are
five percent (5.0%) per annum in excess of the rates otherwise payable under
this Agreement.


Section 10.6    Setoff Rights. During the continuance of any Event of Default,
each Lender is hereby authorized by each Borrower at any time or from time to
time, with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent. Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations. Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.


Section 10.7    Application of Proceeds.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
upon the occurrence and during the continuance of an Event of Default, each
Borrower irrevocably waives the right to direct the application of any and all
payments at any time or times thereafter received by Agent from or on behalf of
such Borrower or any Guarantor of all or any part of the Obligations, and, as
between Borrowers on the one hand and Agent and Lenders on the other, Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent.
(b)    Following the occurrence and continuance of an Event of Default, but
absent the occurrence and continuance of an Acceleration Event, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in such order as Agent may
from time to time elect.
(c)    Notwithstanding anything to the contrary contained in this Agreement, if
an Acceleration Event shall have occurred, and so long as it continues, Agent
shall apply any and all payments received by Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Agent, in the
following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding;

71
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



and fifth to any other indebtedness or obligations of Borrowers owing to Agent
or any Lender under the Financing Documents. Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out the
foregoing, (y) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(z) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant thereto for such category.


Section 10.8    Waivers.
(a)    Except as otherwise provided for in this Agreement and to the fullest
extent permitted by applicable law, each Borrower waives: (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of its remedies; and (iii) the benefit of all valuation, appraisal and
exemption Laws. Each Borrower acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.
(b)    Each Borrower for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Lender; (ii) consents to any indulgences and all extensions of time, renewals,
waivers, or modifications that may be granted by Agent or any Lender with
respect to the payment or other provisions of the Financing Documents, and to
any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution, and agrees to the addition or release of any
Borrower, endorsers, guarantors, or sureties, or whether primarily or
secondarily liable, without notice to any other Borrower and without affecting
its liability hereunder; (iii) agrees that its liability shall be unconditional
and without regard to the liability of any other Borrower, Agent or any Lender
for any tax on the indebtedness; and (iv) to the fullest extent permitted by
law, expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.
(c)    To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements. Any forbearance by Agent or Lender in exercising any right or
remedy under any of the Financing Documents, or otherwise afforded by applicable
law, including any failure to accelerate the maturity date of the Loans, shall
not be a waiver of or preclude the exercise of any right or remedy nor shall it
serve as a novation of the Notes or as a reinstatement of the Loans or a waiver
of such right of acceleration or the right to insist upon strict compliance of
the terms of the Financing Documents. Agent’s or any Lender’s acceptance of
payment of any sum secured by any of the Financing Documents after the due date
of such payment shall not be a waiver of Agent’s and such Lender’s right to
either require prompt payment when due of all other sums so secured

72
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



or to declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.
(d)    Without limiting the generality of anything contained in this Agreement
or the other Financing Documents, each Borrower agrees that if an Event of
Default is continuing (i) Agent and Lenders shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.
(e)    Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents. In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances: (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.
(f)    To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.


Section 10.9    Injunctive Relief. The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting

73
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section as if this Section were a part of each Financing Document executed
by such Credit Party.


Section 10.10    Marshalling; Payments Set Aside. Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations. To the extent that Borrower makes any payment or Agent enforces
its Liens or Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefore, shall be revived and continued in full force and effect as
if such payment had not been made or such enforcement or set-off had not
occurred.


ARTICLE 11    - AGENT


Section 11.1    Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto. Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders. The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party. Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents or employees.


Section 11.2    Agent and Affiliates. Agent shall have the same rights and
powers under the Financing Documents as any other Lender and may exercise or
refrain from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.


Section 11.3    Action by Agent. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender. Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.


Section 11.4    Consultation with Experts. Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

74
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------





Section 11.5    Liability of Agent. Neither Agent nor any of its directors,
officers, agents or employees shall be liable to any Lender for any action taken
or not taken by it in connection with the Financing Documents, except that Agent
shall be liable with respect to its specific duties set forth hereunder but only
to the extent of its own gross negligence or willful misconduct in the discharge
thereof as determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (a) any statement, warranty or representation made in connection with
any Financing Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements specified in any Financing
Document; (c) the satisfaction of any condition specified in any Financing
Document; (d) the validity, effectiveness, sufficiency or genuineness of any
Financing Document, any Lien purported to be created or perfected thereby or any
other instrument or writing furnished in connection therewith; (e) the existence
or non-existence of any Default or Event of Default; or (f) the financial
condition of any Credit Party. Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).


Section 11.6    Indemnification. Each Lender shall, in accordance with its Pro
Rata Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder. If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.


Section 11.7    Right to Request and Act on Instructions. Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

75
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------





Section 11.8    Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.


Section 11.9    Collateral Matters. Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Loan Commitment
and payment in full of all Obligations; or (ii) constituting property sold or
disposed of as part of or in connection with any disposition permitted under any
Financing Document (it being understood and agreed that Agent may conclusively
rely without further inquiry on a certificate of a Responsible Officer as to the
sale or other disposition of property being made in full compliance with the
provisions of the Financing Documents); and (b) release or subordinate any Lien
granted to or held by Agent under any Security Document constituting personal
property described herein (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the identification of any personal property described herein).
Upon request by Agent at any time, Lenders will confirm Agent’s authority to
release and/or subordinate particular types or items of Collateral pursuant to
this Section 11.9.


Section 11.10    Agency for Perfection. Agent and each Lender hereby appoint
each other Lender as agent for the purpose of perfecting Agent’s security
interest in assets which, in accordance with the Uniform Commercial Code in any
applicable jurisdiction, can be perfected by possession or control. Should any
Lender (other than Agent) obtain possession or control of any such assets, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor,
shall deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions. Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.


Section 11.11    Notice of Default. Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to Agent for the account of Lenders, unless Agent shall have received
written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. Agent will notify each Lender of its receipt of any such
notice. Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof. Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.


Section 11.12    Assignment by Agent; Resignation of Agent; Successor Agent.
(a)    Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will

76
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



assign, in conjunction with such assignment of agency rights hereunder) 50% or
more of its Loan, in each case without the consent of the Lenders or Borrowers.
Following any such assignment, Agent shall give notice to the Lenders and
Borrowers. An assignment by Agent pursuant to this subsection (a) shall not be
deemed a resignation by Agent for purposes of subsection (b) below.
(b)    Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers. Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.
(c)    Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph). The fees payable by Borrowers to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Financing Documents, the
provisions of this Article and Section 11.12 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.


Section 11.13    Payment and Sharing of Payment.
(a)    Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.
(i)    Agent shall have the right, on behalf of Revolving Lenders to disburse
funds to Borrowers for all Revolving Loans requested or deemed requested by
Borrowers pursuant to the terms of this Agreement. Agent shall be conclusively
entitled to assume, for purposes of the preceding sentence, that each Revolving
Lender, other than any Non-Funding Revolving Lenders, will fund its Pro Rata
Share of all Revolving Loans requested by Borrowers. Each Revolving Lender shall
reimburse Agent on demand, in accordance with the provisions of the immediately
following paragraph, for all funds disbursed on its behalf by Agent pursuant to
the first sentence of this clause (i), or if Agent so requests, each Revolving
Lender will remit to Agent its Pro Rata Share of any Revolving Loan before Agent
disburses the same to a Borrower. If Agent elects to require that each Revolving
Lender make funds available to Agent, prior to a disbursement by Agent to a
Borrower, Agent shall advise each Revolving Lender by telephone, facsimile or
e-mail of the amount of such Revolving Lender’s Pro Rata Share of the Revolving
Loan requested by such Borrower no later than noon (Eastern time) on the date of
funding of such Revolving Loan, and each such Revolving Lender shall pay Agent
on such date such Revolving Lender’s Pro Rata Share of such requested Revolving

77
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Loan, in same day funds, by wire transfer to the Payment Account, or such other
account as may be identified by Agent to Revolving Lenders from time to time. If
any Lender fails to pay the amount of its Pro Rata Share of any funds advanced
by Agent pursuant to the first sentence of this clause (i) within one (1)
Business Day after Agent’s demand, Agent shall promptly notify Borrower
Representative, and Borrowers shall immediately repay such amount to Agent. Any
repayment required by Borrowers pursuant to this Section 11.13 shall be
accompanied by accrued interest thereon from and including the date such amount
is made available to a Borrower to but excluding the date of payment at the rate
of interest then applicable to Revolving Loans. Nothing in this Section 11.13 or
elsewhere in this Agreement or the other Financing Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that Agent or any Borrower may have against any Lender as a result of any
default by such Lender hereunder.
(ii)    On a Business Day of each week as selected from time to time by Agent,
or more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of each such Revolving Lender’s percentage
interest of the Revolving Loan balance as of the close of business of the
Business Day immediately preceding the Settlement Date. In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment. Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever. In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.
(iii)    On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.
(iv)    On the Closing Date, Agent, on behalf of Lenders, may elect to advance
to Borrowers the full amount of the initial Loans to be made on the Closing Date
prior to receiving funds from Lenders, in reliance upon each Lender’s commitment
to make its Pro Rata Share of such Loans to Borrowers in a timely manner on such
date. If Agent elects to advance the initial Loans to Borrower in such manner,
Agent shall be entitled to receive all interest that accrues on the Closing Date
on each Lender’s Pro Rata Share of such Loans unless Agent receives such
Lender’s Pro Rata Share of such Loans before 3:00 p.m. (Eastern time) on the
Closing Date.
(v)    It is understood that for purposes of advances to Borrowers made pursuant
to this Section 11.13, Agent will be using the funds of Agent, and pending
settlement, (A) all funds

78
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



transferred from the Payment Account to the outstanding Revolving Loans shall be
applied first to advances made by Agent to Borrowers pursuant to this
Section 11.13, and (B) all interest accruing on such advances shall be payable
to Agent.
(vi)    The provisions of this Section 11.13(a) shall be deemed to be binding
upon Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.
(b)    Term Loan Payments. Payments of principal, interest and fees in respect
of the Term Loans will be settled on the date of receipt if received by Agent on
the last Business Day of a month or on the Business Day immediately following
the date of receipt if received on any day other than the last Business Day of a
month.
(c)    Return of Payments.
(i)    If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.
(ii)    If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
(d)    Defaulted Lenders. The failure of any Defaulted Lender to make any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.
(e)    Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest. Each Borrower agrees that
any Lender so purchasing a participation from another Lender

79
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



pursuant to this clause (e) may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to Section 10.6) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation). If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this clause (e) applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
clause (e) to share in the benefits of any recovery on such secured claim.


Section 11.14    Right to Perform, Preserve and Protect. If any Credit Party
fails to perform any obligation hereunder or under any other Financing Document,
Agent itself may, but shall not be obligated to, cause such obligation to be
performed at Borrowers’ expense. Agent is further authorized by Borrowers and
the Lenders to make expenditures from time to time which Agent, in its
reasonable business judgment, deems necessary or desirable to (a) preserve or
protect the business conducted by Borrowers, the Collateral, or any portion
thereof, and/or (b) enhance the likelihood of, or maximize the amount of,
repayment of the Loan and other Obligations. Each Borrower hereby agrees to
reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14. Each Lender hereby agrees to
indemnify Agent upon demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14, in accordance with the
provisions of Section 11.6.


Section 11.15    Additional Titled Agents. Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents. Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender. At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.


Section 11.16    Amendments and Waivers.
(a)    No provision of this Agreement or any other Financing Document may be
materially amended, waived or otherwise modified unless such amendment, waiver
or other modification is in writing and is signed or otherwise approved by
Borrowers, the Required Lenders and any other Lender to the extent required
under Section 11.16(b); provided, however, that the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.
(b)    In addition to the required signatures under Section 11.16(a), no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by the following Persons:
(i)    if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or
(ii)    if the rights or duties of Agent are affected thereby, by Agent;

80
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral or
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be provided in this Agreement or the other
Financing Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 11.16(b) or the
definitions of the terms used in this Section 11.16(b) insofar as the
definitions affect the substance of this Section 11.16(b); (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release any Borrower of
its payment obligations under any Financing Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; or (G) amend any of the provisions of Section 10.7
or amend any of the definitions Pro Rata Share, Revolving Loan Commitment, Term
Loan Commitment, Revolving Loan Commitment Amount, Term Loan Commitment Amount,
Revolving Loan Commitment Percentage, Term Loan Commitment Percentage or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder. It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence.


Section 11.17    Assignments and Participations.
(a)    Assignments.
(i)    Any Lender may at any time assign to one or more Eligible Assignees all
or any portion of such Lender’s Loan together with all related obligations of
such Lender hereunder. Except as Agent may otherwise agree, the amount of any
such assignment (determined as of the date of the applicable Assignment
Agreement or, if a “Trade Date” is specified in such Assignment Agreement, as of
such Trade Date) shall be in a minimum aggregate amount equal to $1,000,000 or,
if less, the assignor’s entire interests in the outstanding Loan; provided,
however, that, in connection with simultaneous assignments to two or more
related Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.
(ii)    From and after the date on which the conditions described above have
been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment

81
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Agreement, shall have the rights and obligations of a Lender hereunder, and
(B) the assigning Lender, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment Agreement, shall be
released from its rights and obligations hereunder (other than those that
survive termination pursuant to Section 12.1). Upon the request of the Eligible
Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, each Borrower shall execute and deliver to Agent for
delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
Notes in the aggregate principal amount of the Eligible Assignee’s Loan (and, as
applicable, Notes in the principal amount of that portion of the principal
amount of the Loan retained by the assigning Lender). Upon receipt by the
assigning Lender of such Note, the assigning Lender shall return to Borrower
Representative any prior Note held by it.
(iii)    Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at its offices located in Bethesda, Maryland a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of each Lender, and the commitments of, and principal amount of the
Loan owing to, such Lender pursuant to the terms hereof. The entries in such
register shall be conclusive, and Borrower, Agent and Lenders may treat each
Person whose name is recorded therein pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Such register shall be available for inspection by Borrower and any
Lender, at any reasonable time upon reasonable prior notice to Agent.
(iv)    Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(v)    Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to the Lenders by Agent (the
“Settlement Service”). At any time when the Agent elects, in its sole
discretion, to implement such Settlement Service, each such assignment shall be
effected by the assigning Lender and proposed assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be consistent with the other provisions of this Section 11.17(a). Each assigning
Lender and proposed Eligible Assignee shall comply with the requirements of the
Settlement Service in connection with effecting any assignment of Loan pursuant
to the Settlement Service. With the prior written approval of Agent, Agent’s
approval of such Eligible Assignee shall be deemed to have been automatically
granted with respect to any transfer effected through the Settlement Service.
Assignments and assumptions of the Loan shall be effected by the provisions
otherwise set forth herein until Agent notifies Lenders of the Settlement
Service as set forth herein.
(b)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons participating
interests in its Loan, commitments or other interests hereunder (any such
Person, a “Participant”). In the event of a sale by a Lender of a participating
interest to a Participant, (i) such Lender’s obligations hereunder shall remain
unchanged for all purposes, (ii) Borrowers and Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations hereunder, and (iii) all amounts payable by each Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly

82
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



to such Lender. Each Borrower agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided, however, that such right of set-off shall
be subject to the obligation of each Participant to share with Lenders, and
Lenders agree to share with each Participant, as provided in Section 11.5.
(c)    Replacement of Lenders. Within thirty (30) days after: (i) receipt by
Agent of notice and demand from any Lender for payment of additional costs as
provided in Section 2.8(d), which demand shall not have been revoked, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, the Agent, of such Person’s intention to
obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”) for
such Lender, which Replacement Lender shall be an Eligible Assignee and, in the
event the Replacement Lender is to replace an Affected Lender described in the
preceding clause (iv), such Replacement Lender consents to the requested
amendment, waiver or modification making the replaced Lender an Affected Lender.
In the event Borrowers or Agent, as applicable, obtains a Replacement Lender
within ninety (90) days following notice of its intention to do so, the Affected
Lender shall sell, at par, and assign all of its Loan and funding commitments
hereunder to such Replacement Lender in accordance with the procedures set forth
in Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a). Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 12.1.
(d)    Credit Party Assignments. No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Agent and each
Lender.


Section 11.18    Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist. So long as Agent has not waived the conditions to the funding of
Loans set forth in Section 7.2, any Lender may deliver a notice to Agent stating
that such Lender shall cease making Loans due to the non-satisfaction of one or
more conditions to funding Loans set forth in Section 7.2, and specifying any
such non-satisfied conditions. Any Lender delivering any such notice shall
become a non-funding Lender (a “Non-Funding Lender”) for purposes of this
Agreement commencing on the Business Day following receipt by Agent of

83
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



such notice, and shall cease to be a Non-Funding Lender on the date on which
such Lender has either revoked the effectiveness of such notice or acknowledged
in writing to each of Agent the satisfaction of the condition(s) specified in
such notice, or Required Lenders waive the conditions to the funding of such
Loans giving rise to such notice by Non-Funding Lender. Each Non-Funding Lender
shall remain a Lender for purposes of this Agreement to the extent that such
Non-Funding Lender has Revolving Loans Outstanding in excess of zero or Term
Loans outstandings in excess of zero; provided, however, that during any period
of time that any Non-Funding Lender exists, and notwithstanding any provision to
the contrary set forth herein, the following provisions shall apply:
(a)    For purposes of determining the Pro Rata Share of each Revolving Lender
under clause (c) of the definition of such term, each Non-Funding Lender shall
be deemed to have a Revolving Loan Commitment Amount and Term Loan Commitment
Amount as in effect immediately before such Lender became a Non-Funding Lender.
(b)    Except as provided in clause (a) above, the Revolving Loan Commitment
Amount and Term Loan Commitment Amount of each Non-Funding Lender shall be
deemed to be zero.
(c)    The Revolving Loan Commitment at any date of determination during such
period shall be deemed to be equal to the sum of (i) the aggregate Revolving
Loan Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of
such date plus (ii) the aggregate Revolving Loan Outstandings of all Non-Funding
Lenders as of such date.
(d)    The Term Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Term Loan Commitment
Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus
(ii) the aggregate principal amount outstanding under the Term Loans of all
Non-Funding Lenders as of such date.
(e)    Agent shall have no right to make or disburse Revolving Loans or Term
Loan advances for the account of any Non-Funding Lender pursuant to
Section 11.13, or to assume that any Non-Funding Lender will fund its Pro Rata
Share of any Revolving Loans requested by Borrower during such period.
(f)    Agent shall have no right to make or disburse Revolving Loans for the
account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest,
fees, expenses and other charges of any Credit Party.
(g)    To the extent that Agent applies proceeds of Collateral or other payments
received by Agent to repayment of Revolving Loans pursuant to Section 10.7, such
payments and proceeds shall be applied first in respect of Revolving Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.


Section 11.19    Buy-Out Upon Refinancing. MidCap IV shall have the right to
purchase from the other Lenders all of their respective interests in the Loan at
par in connection with any refinancing of the Loan upon one or more new economic
terms, but which refinancing is structured as an amendment and restatement of
the Loan rather than a payoff of the Loan.



84
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Section 11.20    Definitions. As used in this Article 11, the following terms
have the following meanings:
“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.
“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.
“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (i) the term
“Eligible Assignee” shall not include any Borrower or any of a Borrower’s
Affiliates, and (ii) no proposed assignee intending to assume all or any portion
of the Revolving Loan Commitment or any unfunded portion of the Term Loan
Commitment shall be an Eligible Assignee unless such proposed assignee either
already holds a portion of such Revolving Loan Commitment or Term Loan
Commitment, or has been approved as an Eligible Assignee by Agent.
“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.


ARTICLE 12    - MISCELLANEOUS


Section 12.1    Survival. All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents. The provisions of Section 2.9 and Articles 11 and 12 shall
survive the payment of the Obligations (both with respect to any Lender and all
Lenders collectively) and any termination of this Agreement and any judgment
with respect to any Obligations, including any final foreclosure judgment with
respect to any Security Document, and no unpaid or unperformed, current or
future, Obligations will merge into any such judgment.


Section 12.2    No Waivers. No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or

85
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
and therein provided shall be cumulative and not exclusive of any rights or
remedies provided by law. Any reference in any Financing Document to the
“continuing” nature of any Event of Default shall not be construed as
establishing or otherwise indicating that any Borrower or any other Credit Party
has the independent right to cure any such Event of Default, but is rather
presented merely for convenience should such Event of Default be waived in
accordance with the terms of the applicable Financing Documents.


Section 12.3    Notices.
(a)    All notices, requests and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c). Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).
(b)    Notices and other communications to the parties hereto may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved from time to time by Agent,
provided, however, that the foregoing shall not apply to notices sent directly
to any Lender if such Lender has notified the Agent that it is incapable of
receiving notices by electronic communication. The Agent or Borrower
Representative may, in their discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided, however, that approval of such procedures
may be limited to particular notices or communications.
(c)    Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.


Section 12.4    Severability. In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

86
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------





Section 12.5    Headings. Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.


Section 12.6    Confidentiality.
(a)    Each Credit Party agrees (i) not to transmit or disclose provisions of
any Financing Document to any Person (other than to Borrowers’ advisors and
officers on a need-to-know basis or as otherwise may be required by Law) without
Agent’s prior written consent, (ii) to inform all Persons of the confidential
nature of the Financing Documents and (iii) to direct them not to disclose the
same to any other Person and to require each of them to be bound by these
provisions.
(b)    Agent and each Lender shall hold all non-public information regarding the
Credit Parties and their respective businesses identified as such by Borrowers
and obtained by Agent or any Lender pursuant to the requirements hereof in
accordance with such Person’s customary procedures for handling information of
such nature, except that disclosure of such information may be made (i) to their
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services, (ii) to prospective transferees or purchasers of
any interest in the Loans, the Agent or a Lender, provided, however, that any
such Persons are bound by obligations of confidentiality, (iii) as required by
Law, subpoena, judicial order or similar order and in connection with any
litigation, (iv) as may be required in connection with the examination, audit or
similar investigation of such Person, and (v) to a Person that is a trustee,
investment advisor, collateral manager, servicer, noteholder or secured party in
a Securitization (as hereinafter defined) in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For the purposes of this Section, “Securitization” shall mean
(A) the pledge of the Loans as collateral security for loans to a Lender, or (B)
a public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the Loans. Confidential
information shall include only such information identified as such at the time
provided to Agent and shall not include information that either: (y) is in the
public domain, or becomes part of the public domain after disclosure to such
Person through no fault of such Person, or (z) is disclosed to such Person by a
Person other than a Credit Party, provided, however, Agent does not have actual
knowledge that such Person is prohibited from disclosing such information. The
obligations of Agent and Lenders under this Section 12.6 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality agreement
in respect of this financing executed and delivered by Agent or any Lender prior
to the date hereof.


Section 12.7    Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

87
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------





Section 12.8    GOVERNING LAW; SUBMISSION TO JURISDICTION.
(a)    THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL
MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
(b)    EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF MARYLAND AND IRREVOCABLY
AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.


Section 12.9    WAIVER OF JURY TRIAL. EACH BORROWER, AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.


Section 12.10    Publication; Advertisement.
(a)    Publication. No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of MCF or any of its Affiliates or any reference to this
Agreement or the financing evidenced hereby, in any case except (i) as required
by Law, subpoena or judicial or similar order, in which case the applicable
Credit Party shall give Agent prior written notice of such publication or other
disclosure, or (ii) with MCF’s prior written consent.

88
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(b)    Advertisement. Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication. In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date. With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.


Section 12.11    Counterparts; Integration. This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the parties hereto. This Agreement and the other Financing Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.


Section 12.12    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.


Section 12.13    Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.


Section 12.14    Expenses; Indemnity
(a)    Borrowers hereby agree to promptly pay (i) all costs and expenses of
Agent (including, without limitation, the fees, costs and expenses of counsel
to, and independent appraisers and consultants retained by Agent) in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation,

89
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



perfection and maintenance of Liens pursuant to the Financing Documents;
(iii) without limitation of the preceding clause (i), all costs and expenses of
Agent in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents; (iv) without limitation of the preceding clause (i),
all costs and expenses of Agent in connection with Agent’s reservation of funds
in anticipation of the funding of the initial Loans to be made hereunder; and
(v) all costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto. If Agent or any Lender uses in-house
counsel for any of these purposes, Borrowers further agree that the Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such Lender
for the work performed.
(b)    Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors, collateral managers, servicers, and counsel of Agent and Lenders
(collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the fees and disbursements of counsel for such Indemnitee) in
connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence, willful misconduct or bad faith
of such Indemnitee, as determined by a final non-appealable judgment of a court
of competent jurisdiction. To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.
(c)    Notwithstanding any contrary provision in this Agreement, the obligations
of Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER

90
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.


Section 12.15    [Reserved]


Section 12.16    Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.


Section 12.17    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Borrowers and Agent and each Lender and their
respective successors and permitted assigns.


Section 12.18    USA PATRIOT Act Notification. Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.


Section 12.19    Existing Agreements Superseded; Exhibits and Schedules.
(a)    The Original Credit Agreement, including the schedules thereto, is
superseded by this Agreement, including the schedules hereto, which has been
executed in amendment, restatement and modification of, but not in novation or
extinguishment of, the obligations under the Original Credit Agreement. It is
the express intention of the parties hereto to reaffirm the indebtedness created
under the Original Credit Agreement which is evidenced by the notes provided for
therein and secured by the Collateral. Any and all outstanding amounts under the
Original Credit Agreement including, but not limited to principal, accrued
interest, fees and other charges, as of the Closing Date shall be carried over
and deemed outstanding under this Agreement.
(b)    Each Credit Party reaffirms its obligations under each Operative Document
to which it is a party, including but not limited to the Security Documents and
the schedules thereto.
(c)    Each Credit Party acknowledges and confirms that (i) the Liens and
security interests granted pursuant to the Operative Documents secure the
indebtedness, liabilities and obligations of the Credit Parties to Agent and the
Lenders under the Original Credit Agreement, as amended and restated hereby, and
that the term “Obligations” as used in the Operative Documents (or any other
term used therein to describe or refer to the indebtedness, liabilities and
obligations of the Borrowers and the other Credit

91
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



Parties to Agent and the Lenders) includes, without limitation, the
indebtedness, liabilities and obligations of the Borrowers under this Agreement
and the Notes to be delivered hereunder, if any, and under the Original Credit
Agreement, as amended and restated hereby, as the same further may be amended,
restated, supplemented and/or modified from time to time, and (ii) the grants of
Liens under and pursuant to the Operative Documents shall continue unaltered,
and each other Operative Document shall continue in full force and effect in
accordance with its terms unless otherwise amended by the parties thereto, and
the parties hereto hereby ratify and confirm the terms thereof as being in full
force and effect and unaltered by this Agreement and all references in the any
of the Operative Documents to the “Credit Agreement” shall be deemed to refer to
this Amended and Restated Credit Agreement.


ARTICLE 13    GUARANTY


Section 13.1    Guaranty. Each Guarantor hereby unconditionally guarantees, as a
primary obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all of the
Obligations. Each payment made by any Guarantor pursuant to this Section 13
shall be made in lawful money of the United States in immediately available
funds.


Section 13.2    Payment of Amounts Owed. The Guarantee hereunder is an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance of all of the Obligations and not of their collectability only and
is in no way conditioned upon any requirement that the Agent or any Lender first
attempt to collect any of the Obligations from any Borrower or resort to any
collateral security or other means of obtaining payment. In the event of any
default by Borrowers in the payment of the Obligations, after the expiration of
any applicable cure or grace period, each Guarantor agrees, on demand by Agent
or any holder of the Notes (which demand may be made concurrently with notice to
Borrowers that the Borrowers are in default of their obligations), to pay the
Obligations, regardless of any defense, right of set-off or recoupment or claims
which any Borrower or Guarantor may have against Agent or Lenders or the holder
of the Notes. All of the remedies set forth in this Agreement, in any other
Financing Agreement or at law or equity shall be equally available to Agent and
Lenders, and the choice by Agent or Lenders of one such alternative over another
shall not be subject to question or challenge by any Guarantor or any other
person, nor shall any such choice be asserted as a defense, setoff, recoupment
or failure to mitigate damages in any action, proceeding, or counteraction by
Agent or Lenders to recover or seeking any other remedy under this Guarantee,
nor shall such choice preclude Agent or Lenders from subsequently electing to
exercise a different remedy.


Section 13.3    Certain Waivers by Guarantor. To the fullest extent permitted by
law, each Guarantor does hereby:
(a)    waive notice of acceptance of this Agreement by Agent and Lenders and any
and all notices and demands of every kind which may be required to be given by
any statute, rule or law;
(b)    agree to refrain from asserting, until after repayment in full of the
Obligations, any defense, right of set-off, right of recoupment or other claim
which such Guarantor may have against any Borrower;

92
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(c)    waive any defense, right of set-off, right of recoupment or other claim
which such Guarantor may have against Agent, Lenders or the holder of the Notes;
(d)    waive any and all rights such Guarantor may have under any
anti-deficiency statute or other similar protections;
(e)    waive all rights at law or in equity to seek subrogation, contribution,
indemnification or any other form of reimbursement or repayment from any
Borrower, any other Guarantor or any other person or entity now or hereafter
primarily or secondarily liable for any of the Obligations until the Obligations
have been paid in full;
(f)    waive presentment for payment, demand for payment, notice of nonpayment
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge such
Guarantor with liability;
(g)    waive the benefit of all appraisement, valuation, marshalling,
forbearance, stay, extension, redemption, homestead, exemption and moratorium
laws now or hereafter in effect;
(h)    waive any defense based on the incapacity, lack of authority, death or
disability of any other person or entity or the failure of Agent or Lenders to
file or enforce a claim against the estate of any other person or entity in any
administrative, bankruptcy or other proceeding;
(i)    waive any defense based on an election of remedies by Agent or Lenders,
whether or not such election may affect in any way the recourse, subrogation or
other rights of such Guarantor against any Borrower, any other Guarantor or any
other person in connection with the Obligations;
(j)    waive any defense based on the failure of the Agent or Lenders to (i)
provide notice to such Guarantor of a sale or other disposition of any of the
security for any of the Obligations, or (ii) conduct such a sale or disposition
in a commercially reasonable manner;
(k)    waive any defense based on the negligence of Agent or Lenders in
administering this Agreement or the other Financing Documents (including, but
not limited to, the failure to perfect any security interest in any Collateral),
or taking or failing to take any action in connection therewith, provided,
however, that such waiver shall not apply to the gross negligence or willful
misconduct of the Agent or Lenders, as determined by the final, non-appealable
decision of a court having proper jurisdiction;
(l)    waive the defense of expiration of any statute of limitations affecting
the liability of such Guarantor hereunder or the enforcement hereof;
(m)    waive any right to file any Claim (as defined below) as part of, and any
right to request consolidation of any action or proceeding relating to a Claim
with, any action or proceeding filed or maintained by Agent or Lenders to
collect any Obligations of such Guarantor to Agent or Lenders hereunder or to
exercise any rights or remedies available to Agent or Lenders under the
Financing Documents, at law, in equity or otherwise;
(n)    agree that neither Agent nor Lenders shall have any obligation to obtain,
perfect or retain a security interest in any property to secure any of the
Obligations (including any mortgage or security interest contemplated by the
Financing Documents), or to protect or insure any such property;

93
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



(o)    waive any obligation Agent or Lenders may have to disclose to such
Guarantor any facts the Agent or Lenders now or hereafter may know or have
reasonably available to it regarding the Borrowers or Borrowers’ financial
condition, whether or not the Agent or Lenders have a reasonable opportunity to
communicate such facts or have reason to believe that any such facts are unknown
to such Guarantor or materially increase the risk to such Guarantor beyond the
risk such Guarantor intends to assume hereunder;
(p)    agree that neither Agent nor Lenders shall be liable in any way for any
decrease in the value or marketability of any property securing any of the
Obligations which may result from any action or omission of the Agent or Lenders
in enforcing any part of this Agreement;
(q)    waive any defense based on any invalidity, irregularity or
unenforceability, in whole or in part, of any one or more of the Financing
Documents;
(r)    waive any defense based on any change in the composition of Borrowers,
and
(s)    waive any defense based on any representations and warranties made by
such Guarantor herein or by any Borrower herein or in any of the Financing
Documents.
For purposes of this section, the term “Claim” shall mean any claim, action or
cause of action, defense, counterclaim, set-off or right of recoupment of any
kind or nature against the Agent or Lenders, its officers, directors, employees,
agents, members, actuaries, accountants, trustees or attorneys, or any affiliate
of the Agent or Lenders in connection with the making, closing, administration,
collection or enforcement by the Agent or Lenders of the Obligations.


Section 13.4    Guarantor’s Obligations Not Affected by Modifications of
Financing Documents. Each Guarantor further agrees that such Guarantor’s
liability as guarantor shall not be impaired or affected by any renewals or
extensions which may be made from time to time, with or without the knowledge or
consent of Guarantor for the time for payment of interest or principal or by any
forbearance or delay in collecting interest or principal hereunder, or by any
waiver by Agent or Lenders under this Agreement or any other Financing
Documents, or by Agent’s or Lenders’ failure or election not to pursue any other
remedies it may have against any Borrower or Guarantor, or by any change or
modification in the Notes, this Agreement or any other Financing Document, or by
the acceptance by Agent or Lenders of any additional security or any increase,
substitution or change therein, or by the release by Agent or Lenders of any
security or any withdrawal thereof or decrease therein, or by the application of
payments received from any source to the payment of any obligation other than
the Obligations even though Agent or Lenders might lawfully have elected to
apply such payments to any part or all of the Obligations, it being the intent
hereof that, subject to Agent’s or Lenders’ compliance with the terms of this
Section 13 and the Financing Documents, each Guarantor shall remain liable for
the payment of the Obligations, until the Obligations have been paid in full,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Each Guarantor further understands and agrees
that Agent or Lenders may at any time enter into agreements with Borrowers to
amend, modify and/or increase the principal amount of, interest rate applicable
to or other economic and non-economic terms of this Agreement or the other
Financing Documents, and may waive or release any provision or provisions of
this Agreement or the other Financing Documents, and, with reference to such
instruments, may make and enter into any such agreement or agreements as Agent,
Lenders and Borrowers may deem proper and desirable, without in any manner
impairing this Guarantee or any of Agent’s or Lenders’ rights hereunder or each
Guarantor’s obligations hereunder, and each Guarantor’s

94
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



obligations hereunder shall apply to the this Agreement and other Financing
Documents as so amended, modified, extended, renewed or increased.


Section 13.5    Reinstatement; Deficiency. This guaranty shall continue to be
effective or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to this Agreement or any other Financing
Document is rescinded or otherwise required to be returned by Agent or Lenders
upon the insolvency, bankruptcy, dissolution, liquidation, or reorganization of
any Borrower, or upon or as a result of the appointment of a receiver,
intervenor, custodian or conservator of or trustee or similar officer for, any
Borrower or any substantial part of its property, or otherwise, all as though
such payment to Agent or Lenders had not been made, regardless of whether Agent
or Lenders contested the order requiring the return of such payment. In the
event of the foreclosure of the Financing Documents and of a deficiency, each
Guarantor hereby promises and agrees forthwith to pay the amount of such
deficiency notwithstanding the fact that recovery of said deficiency against
Borrowers would not be allowed by applicable law; however, the foregoing shall
not be deemed to require that Agent or Lenders institute foreclosure proceedings
or otherwise resort to or exhaust any other collateral or security prior to or
concurrently with enforcing this guaranty.


Section 13.6    Subordination of Borrowers’ Obligations to Guarantors; Claims in
Bankruptcy.
(a)    Any indebtedness of any Borrower to any Guarantor (including, but not
limited to, any right of such Guarantor to a return of any capital contributed
to a Borrower), whether now or hereafter existing, is hereby subordinated to the
payment of the Obligations. Each Guarantor agrees that, until the Obligations
have been paid in full, such Guarantor will not seek, accept, or retain for its
own account, any payment from any Borrower on account of such subordinated debt.
Any payments to any Guarantor on account of such subordinated debt shall be
collected and received by such Guarantor in trust for Agent and Lenders and
shall be immediately paid over to Agent, for the benefit of Agent and Lenders,
on account of the Obligations without impairing or releasing the obligations of
such Guarantor hereunder.
(b)    Each Guarantor shall promptly file in any bankruptcy or other proceeding
in which the filing of claims is required by law, all claims and proofs of
claims that such Guarantor may have against any Borrower or any other Guarantor
and does hereby assign to Agent or its nominee (and will, upon request of Agent,
reconfirm in writing the assignment to Agent or its nominee of) all rights of
such Guarantor under such claims. If such Guarantor does not file any such
claim, Agent, as attorney‑in‑fact for such Guarantor, is hereby irrevocably
authorized to do so in the name of such Guarantor, or in Agent’s discretion, to
assign the claim to a designee and cause proof of claim to be filed in the name
of Agent’s designee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to
Agent, for the benefit of Agent and Lenders, the full amount thereof and, to the
full extent necessary for that purpose, each Guarantor hereby assigns to the
Lenders all of such Guarantor’s rights to any such payments or distributions to
which such Guarantor would otherwise be entitled, such assignment being a
present and irrevocable assignment of all such rights.


Section 13.7    Maximum Liability. The provisions of this Section 13 are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Section 13 would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor’s
liability under this Section 13, then, notwithstanding any other provision of
this Section 13 to the contrary, the amount of such liability shall, without any
further action by the Guarantors or the Agent or any Lender, be automatically
limited and reduced to the highest amount that

95
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------



is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Guarantor’s “Maximum
Liability”). This Section 13.7 with respect to the Maximum Liability of each
Guarantor is intended solely to preserve the rights of the Agent and the Lenders
to the maximum extent not subject to avoidance under applicable law, and no
Guarantor nor any other Person shall have any right or claim under this Section
13.7 with respect to such Maximum Liability, except to the extent necessary so
that the obligations of any Guarantor hereunder shall not be rendered voidable
under applicable law. Each Guarantor agrees that the Obligations may at any time
and from time to time exceed the Maximum Liability of each Guarantor without
impairing this guaranty or affecting the rights and remedies of the Agent or the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.


Section 13.8    Guarantor’s Investigation. Each Guarantor acknowledges receipt
of a copy of each of this Agreement and the other Financing Documents. Each
Guarantor has made an independent investigation of the other Credit Parties and
of the financial condition of the other Credit Parties. Neither Agent nor any
Lender has made and neither Agent nor any Lender does make any representations
or warranties as to the income, expense, operation, finances or any other matter
or thing affecting any Credit Party nor has Agent or any Lender made any
representations or warranties as to the amount or nature of the Obligations of
any Credit Party to which this Section 13 applies as specifically herein set
forth, nor has Agent or any Lender or any officer, agent or employee of Agent or
any Lender or any representative thereof, made any other oral representations,
agreements or commitments of any kind or nature, and each Guarantor hereby
expressly acknowledges that no such representations or warranties have been made
and such Guarantor expressly disclaims reliance on any such representations or
warranties


Section 13.9    Termination. The provisions of this Section 13 shall remain in
effect until the termination of the Revolving Loan Commitment hereunder and the
payment and satisfaction in full, in immediately available funds, of all Loans
and other Obligations and termination of this Agreement.
Section 13.10    Representative. Each Guarantor hereby designates Borrower
Representative and its representatives and agents on its behalf for the purpose
of giving and receiving all notices and other consents hereunder or under any
other Financing Document and taking all other actions on behalf of such
Guarantor under the Financing Documents. Borrower Representative hereby accepts
such appointment.




[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]




IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

96
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------





BORROWERS:


ALPHATEC HOLDINGS, INC.,
a Delaware corporation


 
By:
 
 
Name:
 
 
Title:
 
 
Address:
5818 El Camino Real  
Carlsbad, CA 92008  
Attn: Michael O’Neill, Chief Financial Officer
Facsimile: (760) 431-9083
E-Mail: moneill@alphatecspine.com
 
 
 
ALPHATEC SPINE, INC.,
a California corporation
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
ALPHATEC INTERNATIONAL LLC, 
a Delaware limited liability company
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
ALPHATEC PACIFIC, INC.  
a Japanese company
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

[Signatures Continue on Following Page]



97
Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------




AGENT:
MIDCAP FUNDING IV, LLC, as Agent
By:
 
Name: Brett Robinson
Title: Managing Director
 


Address:
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for Alphatec transaction
Facsimile: 301-941-1450


 
 
 


Payment Account Designation:
Wells Fargo Bank, N.A. (McLean, VA)
ABA #: 121-000-248
Account Name: MidCap Funding IV, LLC - Collections
Account #: 2000036282803
Attention: Alphatec transaction
 
 
LENDER:
MIDCAP FINANCIAL, LLC, as Lender
By:
 
Name: Brett Robinson
Title: Managing Director
 


Address:
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for Alphatec transaction
Facsimile: 301-941-1450








Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




LENDER:
MIDCAP FUNDING IV, LLC, as Lender
By:
 
Name: Brett Robinson
Title: Managing Director
 


Address:
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for Alphatec transaction
Facsimile: 301-941-1450








Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




ANNEXES, EXHIBITS AND SCHEDULES


ANNEXES
Annex A        Commitment Annex


EXHIBITS 
Exhibit A        List of Guarantors
Exhibit B        Compliance Certificate
Exhibit C        Borrowing Base Certificate
Exhibit D        Notice of Borrowing
Exhibit E        Form of Payment Notification




SCHEDULES
Schedule 2.1        Amortization
Schedule 3.1        Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names
Schedule 3.4        Capitalization
Schedule 3.6        Litigation
Schedule 3.17        Material Contracts
Schedule 3.18        Environmental Compliance
Schedule 3.19        Intellectual Property
Schedule 4.4        Insurance
Schedule 5.1        Debt; Contingent Obligations
Schedule 5.2        Liens
Schedule 5.7        Permitted Investments
Schedule 5.8        Affiliate Transactions
Schedule 5.11        Business Description
Schedule 5.14        Deposit Accounts and Securities Accounts
Schedule 7.1        Closing Deliverables
Schedule 7.4        Post-Closing Requirements
Schedule 8.2(h)        FDA Compliance
Schedule 9.1        Collateral
Schedule 9.2        Location of Collateral





Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Annex A to Credit Agreement (Commitment Annex)




Lender
Revolving Loan Commitment Amount
Revolving Loan Commitment Percentage
Term Loan Commitment Amount
Term Loan Commitment Percentage
MidCap Financial, LLC
$40,000,000
100%
$33,000,000
100%
TOTALS
$40,000,000
100%
$33,000,000
100%










Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Exhibit A to Credit Agreement (List of Guarantors)


As of the Closing Date, none.







Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Exhibit B to Credit Agreement (Compliance Certificate)


COMPLIANCE CERTIFICATE
This Compliance Certificate is given by _____________________, a Responsible
Officer of Alphatec Holdings, Inc., a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Amended and Restated Credit, Security
and Guaranty Agreement, dated as of August 30, 2013, by and among the Borrower
Representative and each of its Subsidiaries party thereto as “Borrowers”, and
any additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial, LLC, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.
The undersigned Responsible Officer hereby certifies to Agent and Lenders that:
(a)    the financial statements delivered with this certificate in accordance
with Section 4.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;
(b)    I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements, and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;
(c)    except as noted on Schedule 2 attached hereto, Schedule 9.2 to the Credit
Agreement contains a complete and accurate list of all business locations of
Borrowers and Guarantors and all names under which Borrowers or Guarantors
currently conduct business, and Schedule 2 specifically notes any changes in the
names under which Borrowers or Guarantors conduct business;
(d)    except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against the
Borrowers, Guarantors or any Collateral, or (ii) any failure of the Borrowers or
Guarantors to make required payments of withholding or other tax obligations of
the Borrowers or Guarantors during the accounting period to which the attached
statements pertain or any subsequent period;
(e)    except as noted on Schedule 4 attached hereto, Schedule 5.14 to the
Credit Agreement contains a complete and accurate statement of all Deposit
Accounts and Security Accounts maintained by Borrowers or Guarantors;
(f)    except as noted on Schedule 5 attached hereto or Schedule 3.6 to the
Credit Agreement, the undersigned has no knowledge of any current, pending or
threatened: (i) litigation against the Borrowers or Guarantors, (ii) inquiries,
investigations or proceedings concerning the business affairs, practices,
licensing or reimbursement entitlements of Borrowers or Guarantors, or (iii)
default by Borrowers or Guarantors under

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




any Material Contract to which either of them is a party, provided, however,
that the information required pursuant to this clause (f) shall be deemed to
have been delivered if the Credit Parties deliver to the Agent that certain
litigation letter or disclosure statement delivered to Holdings’ independent
public accountants on a quarterly basis at substantially the same time such
letter or disclosure statement is delivered to Holdings’ independent public
accountants;
(g)    [except as noted on Schedule 6 attached hereto, no Borrower or Guarantor
has acquired, by purchase, by the approval or granting of any application for
registration (whether or not such application was previously disclosed to Agent
by Borrowers) or otherwise, any Intellectual Property that is registered with
any United States or foreign Governmental Authority, or has filed with any such
United States or foreign Governmental Authority, any new application for the
registration of any Intellectual Property, or acquired rights under a license as
a licensee with respect to any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person, that has not previously been reported to Agent on Schedule 3.19 to the
Credit Agreement or any Schedule 6 to any previous Compliance Certificate
delivered by the Company to Agent;] [To be included in the Compliance
Certificate provided at the end of each Fiscal Quarter only]
(h)    except as noted on Schedule 7 attached hereto and except in the ordinary
course of business, no Borrower or Guarantor has acquired, by purchase or
otherwise, any Chattel Paper, Letter of Credit Rights, Instruments, Documents or
Investment Property that has not previously been reported to Agent on any
Schedule 7 to any previous Compliance Certificate delivered by Borrower
Representative to Agent; and
(i)    [except as noted on Schedule 8 attached hereto, no Borrower or Guarantor
is aware of any commercial tort claim that has not previously been reported to
Agent on any Schedule 8 to any previous Compliance Certificate delivered by
Borrower Representative to Agent; and] [To be included in the Compliance
Certificate provided at the end of each Fiscal Quarter only]
(j)    Borrowers and Guarantors are in compliance with the covenants contained
in Article 6 of the Credit Agreement, and in any Guarantee constituting a part
of the Financing Documents, as demonstrated by the calculation of such covenants
as set forth in the attached Worksheets [See attached worksheets], and such
calculations and the certifications contained therein are true, correct and
complete.
(k)     Borrowers are in compliance with Section 2.11(i) of the Credit
Agreement.
The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.


 
Sincerely,
ALPHATEC HOLDINGS, INC.,
as Borrower Representative
 
 
 
 
By:
 
 
Name:
 
 
Title:
 








Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------







Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Worksheet for Calculation of EBITDA


EBITDA for the applicable Defined Period is calculated as follows:
 
Net income (or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding: (a) the income (or loss) of any Person (other than
Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has
an ownership interest unless received by Borrower or their Subsidiary in a cash
distribution; and (b) the income (or loss) of any Person accrued prior to the
date it became a Subsidiary of Borrowers or is merged into or consolidated with
Borrowers
$___________
Plus: Any provision for (or minus any benefit from) income and franchise taxes
deducted in the determination of net income for the Defined Period
$___________
Plus: Interest expense, net of interest income, deducted in the determination of
net income for the Defined Period
$___________
Plus: Stock-based compensation expense
$___________
Plus: Amortization and depreciation deducted in the determination of net income
for the Defined Period (including impairment charges to goodwill and write downs
of intangible assets)
$___________
Plus: Non-recurring expenses approved by Agent (including transaction expenses
and restructuring charges related to acquisitions)
$___________
EBITDA for the Defined Period:
$                       



Worksheet for Calculation of Fixed Charges


Fixed Charges for the applicable Defined Period is calculated as follows:
 
Interest expense ($______), net of interest income ($______), interest paid in
kind ($______) and amortization of capitalized fees and expenses incurred to
consummate the transactions contemplated by the Financing Documents and included
in interest expense ($______), included in the determination of net income of
Borrowers and their Consolidated Subsidiaries for the Defined Period (“Total
Interest Expense”)
$___________
Plus: Any provision for (or minus any benefit from) income or franchise taxes
included in the determination of net income for the Defined Period *
$___________
Plus: Payments of principal and interest for the Defined Period with respect to
all Debt (including the portion of scheduled payments under capital leases
allocable to principal and excluding scheduled repayments of Revolving Loans and
other Debt subject to reborrowing to the extent not accompanied by a concurrent
and permanent reduction of the Revolving Loan Commitment (or equivalent loan
commitment))
$___________












Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------








Exhibit B - Page 3



Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Plus: Permitted Distributions
$                      
Fixed Charges for the applicable Defined Period:
$                      



Worksheet for Calculation of Operating Cash Flow




Operating Cash Flow for the applicable Defined Period is calculated as follows:
 
EBITDA for the Defined Period (calculated pursuant to the EBITDA Worksheet)
$___________
Minus: Unfinanced capital expenditures for the Defined Period
$___________
Minus: To the extent not already reflected in the calculation of EBITDA, other
capitalized costs, defined as the gross amount paid in cash and capitalized
during the Defined Period, as long term assets, other than amounts capitalized
during the Defined Period as capital expenditures for property, plant and
equipment or similar fixed asset accounts
$___________
Operating Cash Flow for the Defined Period:
$                      

Covenant Compliance:




Fixed Charge Coverage Ratio for the Defined Period
[***]
Minimum Fixed Charge Coverage Ratio for the Defined Period
[***]
[***]
In Compliance
Yes / No


Senior Leverage Ratio for the Defined Period
[***]
Maximum Senior Leverage Ratio for the Defined Period
[***]
[***]
In Compliance
Yes / No

































Exhibit B - Page 4



Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Exhibit C to Credit Agreement (Borrowing Base Certificate)





Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Exhibit D to Credit Agreement (Notice of Borrowing)


NOTICE OF BORROWING
This Notice of Borrowing is given by _____________________, a Responsible
Officer of Alphatec Holdings, Inc., a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Amended and Restated Credit, Security
and Guaranty Agreement, dated as of August 30, 2013, by and among the Borrower
Representative and each of its Subsidiaries party thereto as “Borrowers”, and
any additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial, LLC, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.
The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $____________________ of [Revolving/Term]
Loans on _______________, 201__. [Attached is a Borrowing Base Certificate
complying in all respects with the Credit Agreement and confirming that, after
giving effect to the requested advance, the Revolving Loan Outstandings will not
exceed the Revolving Loan Limit] [Attached is a Compliance Certificate
demonstrating, to the reasonable satisfaction of Agent, that the Senior Leverage
Ratio is less than 3.5:1.0].


The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete as of the date hereof, except to the extent such
representation or warranty relates to a specific date, in which case such
representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.
IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.


 
Sincerely,
ALPHATEC HOLDINGS, INC.,
as Borrower Representative
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------









Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Exhibit E to Credit Agreement (Form of Payment Notification)


PAYMENT NOTIFICATION
This Payment Notification is given by ____________________, a Responsible
Officer of Alphatec Holdings, Inc., a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Amended and Restated Credit and
Security Agreement dated as of August 30, 2013 among the Borrower
Representative, and each of its Subsidiaries party thereto as “Borrowers”, and
any additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial, LLC, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.
Please be advised that funds in the amount of $_____________ will be wire
transferred to Agent on _________, 200_. Such funds shall constitute [an
optional] [a mandatory] prepayment of the Term Loans, with such prepayments to
be applied in the manner specified in Section 2.1(a)(iii). [Such mandatory
prepayment is being made pursuant to Section _____________ of the Credit
Agreement.]
Fax to MCF Operations 301-941-1450 no later than noon Eastern time.
Note:    Funds must be received in the Payment Account by no later than noon
Eastern time for same day application
IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Payment Notification this ____ day of ___________, 201__.


 
Sincerely,
ALPHATEC HOLDINGS, INC.,                 
as Borrower Representative
 
 
 
 
By:
 
 
Name:
 
 
Title:
 






Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Schedule 2.1 - Amortization
Commencing on the first day of the first calendar month following the date of
each advance under the Term Loan and, in the case of each such advance,
continuing on the first day of each calendar month thereafter (each, a “Payment
Date”), Borrowers shall pay to Agent as a principal payment under each Term Loan
outstanding an amount equal to the Amortization Payment (defined below) as an
amortization payment in respect of each advance under the Term Loan.


The term “Amortization Payment” means, (i) for each Payment Date prior to the
Termination Date, an amount equal to $250,000 and (ii) for the Termination Date
an amount equal to the entire remaining outstanding principal balance under the
Term Loans. Notwithstanding anything to the contrary contained in the foregoing,
the entire remaining outstanding principal balance under the Term Loan shall
mature and be due and payable upon the Termination Date.







Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Schedule 7.1 –Closing Deliverables Schedule





Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Schedule 7.4 – Post Closing Requirements
Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:


1.    


Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.







Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Schedule 9.1 – Collateral


The Collateral consists of all of Borrower’s assets, including without
limitation, all of Borrower’s right, title and interest in and to the following,
whether now owned or hereafter created, acquired or arising:
(a)
all goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, intellectual property,
securities accounts, fixtures, letter of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located;

(b)
all of Borrowers’ books and records relating to any of the foregoing;

(c)
all of Borrowers’ Promissory Notes; and

(d)
any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.








Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.